       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 1 of 73




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

TREVOR MURRAY,

                          Plaintiff,
                                                      14 Civ. 927 (KPF)
                   -v.-
                                                   OPINION AND ORDER
UBS SECURITIES, LLC and UBS AG,

                          Defendants.

KATHERINE POLK FAILLA, District Judge:

      Plaintiff Trevor Murray brought two lawsuits in this District against his

former employer, UBS Securities, LLC, and its parent company, UBS AG

(collectively, “Defendants” or “UBS”), alleging that UBS’s decision to terminate

his employment was motivated, at least in part, by his whistleblowing

activities. Plaintiff pursued one of these suits to a jury trial at which he was

awarded compensatory damages, and his attorneys now seek recovery of fees

and costs expended in pursuing the lawsuits. For the reasons set forth in the

remainder of this Opinion, Plaintiff’s attorneys are awarded attorneys’ fees in

the aggregate amount of $1,639,923.57 and litigation costs in the aggregate

amount of $129,463.95.

                            PROCEDURAL HISTORY

A.    Overview of Plaintiff’s Litigation History

      The history of Plaintiff’s litigation against UBS is both lengthy and

complex, spawning five published decisions and several oral opinions. The

decisions include: Murray v. UBS Sec., LLC, No. 12 Civ. 5914 (JMF), 2013 WL

2190084 (S.D.N.Y. May 21, 2013) (“Murray I”) (denying motion to dismiss);
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 2 of 73




Murray v. UBS Sec., LLC, No. 12 Civ. 5914 (KPF), 2014 WL 285093 (S.D.N.Y.

Jan. 27, 2014) (“Murray II”) (granting motion to compel arbitration); Murray v.

UBS Sec., LLC, No. 12 Civ. 5914 (KPF), 2014 WL 1316472 (S.D.N.Y. Apr. 1,

2014) (“Murray III”) (denying motion for amendment and certification for

interlocutory appeal); Murray v. UBS Sec., LLC, No. 14 Civ. 927 (KPF), 2015 WL

769586, at *1 (S.D.N.Y. Feb. 24, 2015) (“Murray IV”) (granting in part and

denying in part motion to dismiss second litigation); Murray v. UBS Sec., LLC,

No. 14 Civ. 927 (KPF), 2017 WL 1498051, at *1 (S.D.N.Y. Apr. 25, 2017)

(“Murray V”) (denying motion for summary judgment); see also Dkt. #155

(transcript of oral opinion resolving motion to reconsider in part decision on

summary judgment motion); Dkt. #346 (transcript of oral opinion resolving

various post-trial motions). The Court incorporates all of these opinions by

reference. 1

      Though pursued under different legal theories, Plaintiff’s claims stemmed

from largely the same factual allegations, which the Court summarized in its




1     The Court recognizes that the naming conventions adopted in this Opinion differ
      slightly from those adopted in prior decisions. The Court also recognizes that in certain
      of its prior orders, it has used the designations “Murray I” and “Murray II” to refer to
      Plaintiff’s two litigations in this District. In this Opinion, the Court will distinguish the
      two litigations by the principal statute under which they were brought, referring to the
      first as the “DFA Action” and the second as the “SOX Action.”
      Because of the sheer number of documents to which the Court cites in this Opinion, the
      Court will reference them using their docket numbers. Most entries are to the docket in
      the SOX Action, Case No. 14 Civ. 927 (KPF), and they will be cited using the convention
      “Dkt. #[ ].” Docket entries from the DFA Action, Case No. 12 Civ. 5914 (KPF), will be
      cited using the convention “5914 Dkt. #[ ].” Pinpoint cites within these references are to
      the page number provided by the author of the document, even if that differs from the
      page number assigned by the Court’s ECF system.


                                                2
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 3 of 73




opinion denying UBS’s motion for summary judgment, and which is reprinted

here for convenience:

            Plaintiff had two periods of employment with UBS. The
            first lasted from in or about May 2007 to September
            2009. During this period, Plaintiff was employed as a
            Strategist within UBS’s Mortgage Strategy Group, where
            he focused on commercial mortgage-backed securities
            (“CMBS”). According to Defendants, Plaintiff was let go
            when his group and position were eliminated as part of
            a reduction in force prompted by the 2008 financial
            crisis.

            By early 2011 business had improved, and UBS looked
            to rebuild its Mortgage Strategy Group, which was
            located within the Global Interest Rates Strategy Group
            headed by Michael Schumacher. The Global Interest
            Rates Strategy Group, in turn, was a part of Macro
            Strategy, a division within UBS’s Investment Bank
            (sometimes referred to as the “Bank”). Schumacher
            reported to Lawrence Hatheway, UBS’s Chief
            Economist, Chief Strategist, and Head of Macro
            Strategy.

            As part of its rebuilding effort, UBS engaged in a series
            of new hires, including Kenneth Cohen in May 2011 to
            run the U.S. Real Estate Finance Group, which included
            the non-research, business side of CMBS dedicated to,
            inter alia, origination, trading, and sales (collectively,
            the “CMBS Business”). The U.S. Real Estate Finance
            Group, and thus the CMBS Business, was housed
            within the Fixed Income, Currency, and Commodities
            (“FICC”) division, also within UBS’s Investment Bank;
            Hatheway oversaw headcount (i.e., the number of UBS
            personnel) at FICC.

            UBS also hired several strategists and analysts,
            including Plaintiff. Thus, Plaintiff began his second
            stint with UBS on May 31, 2011, working as a CMBS
            Strategist within the Mortgage Strategy Group, where
            he reported directly to Schumacher, and where his
            responsibilities included writing research articles about
            the CMBS market and interfacing with clients. Plaintiff
            was the only such Strategist reporting to Schumacher
            during this period, and his role in this regard included


                                        3
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 4 of 73




            supporting the CMBS Business, his “internal client” at
            the Bank. Plaintiff did not have responsibilities over
            any non-CMBS securitized products, such as
            residential-mortgage-backed securities (“RMBS”) or
            Asset-Backed Securities (“ABS”).

                                       ***

            About nine months into Plaintiff’s second stint at UBS,
            on February 6, 2012, UBS terminated his employment.
            Defendants maintain that Plaintiff was let go as part of
            another reduction in force. Plaintiff argues that he was
            fired for whistleblowing to his supervisors about illegal
            efforts by CMBS Business personnel to sway his
            independent research analysis.

Murray V, 2017 WL 1498051, at *2-3 (record citations omitted).

B.    The DFA Action

      Plaintiff brought his first complaint against UBS in August 2012,

pursuant to the Securities Whistleblower Incentives and Protection provisions

of the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010,

15 U.S.C. § 78u-6(h) (the “DFA”). (5914 Dkt. #1). He was represented in that

case by attorneys at the firm of Broach & Stulberg, LLP (“B&S”), now known as

Stulberg & Walsh LLP. (5914 Dkt. #1, 9). The case was initially assigned to

the Honorable Jesse M. Furman. (5914 Dkt. #6).

      UBS moved to dismiss the DFA Action, claiming that Plaintiff did not

qualify as a whistleblower under the DFA because he had not alleged that he

made a report of the putative misconduct to the Securities and Exchange

Commission (the “SEC”). (See 5914 Dkt. #14). In Murray I, Judge Furman

denied UBS’s motion to dismiss, citing the decisions of other district courts to

have considered the issue and an SEC rule defining who qualified as a



                                        4
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 5 of 73




whistleblower under the DFA. Murray I, 2013 WL 2190084, at *3-4. (5914

Dkt. #22). 2 Shortly after the decision was issued, on June 14, 2013, the case

was reassigned to this Court. (5914 Dkt. #25).

      Coincidentally, on the same day as the reassignment, UBS filed both an

answer and a motion to compel arbitration of the DFA claim. (5914 Dkt. #26-

29). Relatedly, UBS requested that if the motion to compel arbitration were

granted, the Court dismiss, rather than stay, the DFA Action. (5914 Dkt. #31).

On January 27, 2014, this Court granted the motion to compel, see Murray II,

2014 WL 285093, but stayed the case pending completion of the arbitration,

see id. at *14. (5914 Dkt. #36). 3 In relevant part, the Court found that: (i) UBS

had not waived its right to arbitration by filing a motion to dismiss;

(ii) Plaintiff’s claim as pleaded arose under the DFA, and not the Sarbanes-

Oxley Act of 2002, Pub. L. No. 107-204, 116 Stat. 745 (“SOX”), and accordingly

was not foreclosed from arbitration; and (iii) it was up to the arbitrator, and not




2     Years after Murray I was issued, the Supreme Court held that “[t]o sue under Dodd-
      Frank’s anti-retaliation provision, a person must first “provid[e] ... information relating
      to a violation of the securities laws to the [SEC].” See Digital Realty Trust, Inc. v.
      Somers, 138 S. Ct. 767, 772-72 (2018). While Murray has provided the Court with
      information about legislative measures aimed at “overrid[ing]” Digital Realty Trust (see
      Dkt. #374-1), neither measure was enacted and the Digital Realty Trust decision
      remains good law as of the date of this Opinion.
3     The Court’s decision to stay the case pending the completion of arbitration was based
      on then-current cases, none of which squarely addressed the issue. See, e.g., Salim
      Oleochemicals v. M/V Shropshire, 278 F.3d 90, 93 (2d Cir. 2002) (instructing that
      “[d]istrict courts should continue be mindful of this liberal policy favoring arbitration
      agreements,” and that “unnecessary delay of the arbitral process through appellate
      review is disfavored”). After Murray II was issued, the Second Circuit issued a decision
      “conclud[ing] that the text, structure, and underlying policy of the [Federal Arbitration
      Act (‘FAA’)] mandate a stay of proceedings when all of the claims in an action have been
      referred to arbitration and a stay requested.” Katz v. Cellco P’ship, 794 F.3d 341, 347
      (2d Cir. 2015).


                                                5
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 6 of 73




the Court, to determine whether Plaintiff’s claims were arbitrable. Murray II,

2014 WL 285093, at *4-14.

      Clearly dispreferring arbitration of his claims, Plaintiff responded to the

Court’s decision with a motion to amend Murray II to include language that

would permit him to petition the Second Circuit for an immediate interlocutory

appeal of the Court’s conclusions that: (i) “Plaintiff’s claim arose under the

Anti-Retaliation Provision [of the DFA], which did not include a prohibition

against pre-dispute arbitration agreements”; and (ii) “Plaintiff’s claim was not

within the exceptions in the parties’ arbitration agreements (i.e., the

Employment Agreement and Form U-4).” Murray III, 2014 WL 1316472, at *1.

The Court denied Plaintiff’s motion, finding in relevant part that its prior

decision did not involve a controlling question of law; that there was not

conflicting authority on the issue; and, most importantly, that resolution of the

appeal would not materially advance the ultimate termination of the litigation.

Id. at *3-7.

      The Court’s decision denying amendment for interlocutory appeal was

issued on April 1, 2014. (5914 Dkt. #44). The case has remained stayed since

then. (5914 Dkt. #45). The Court understands from the parties’ briefing that,

after trial in the SOX Action, Plaintiff commenced, but ultimately withdrew, an

arbitration demand in light of the Supreme Court’s decision in Digital Realty

Trust, Inc. v. Somers, 138 S. Ct. 767, 772-72 (2018). (Dkt. #357 at 3).




                                         6
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 7 of 73




C.    The SOX Action

      1.    The Motion to Dismiss

      Further telegraphing his desire not to arbitrate his claims, Plaintiff

commenced a second lawsuit in this District, alleging violations of 18 U.S.C.

§ 1514A(a), SOX’s anti-retaliation provision, as well as 12 U.S.C. § 5567(a), the

anti-retaliation provision of the DFA, commonly known as the Consumer

Financial Protection Act (or “CFPA”). The SOX Action was filed on February 13,

2014 (Dkt. #1), one day prior to Plaintiff’s motion for amendment to permit

interlocutory appeal (5914 Dkt. #37-38). Again, Plaintiff was represented by

lawyers from the B&S firm. (See, e.g., Dkt. #4, 5). Plaintiff then filed an

amended complaint on April 21, 2014, three weeks after the Court’s decision in

Murray III. (Dkt. #25). In his amended complaint, Plaintiff sought relief in the

form of, inter alia, reinstatement to his position at UBS, back pay, fees and

costs incurred in bringing the action, and other compensatory damages. (Id.).

       UBS moved to dismiss Plaintiff’s SOX complaint, arguing in particular

that the second lawsuit amounted to impermissible claim-splitting; in the

alternative, it sought a stay of the SOX Action in favor of the prior DFA Action.

(Dkt. #32-34). In an Opinion issued on February 24, 2015, the Court granted

in part and denied in part the motion to dismiss and denied the motion to stay.

Murray IV, 2015 WL 769586. (Dkt. #42). While the Court agreed with UBS

that the two lawsuits shared a common nucleus of operative fact and sought

redress for the same termination of employment, the fact remained that the

DFA and SOX retaliation claims accrued at different times: “[T]he claims


                                         7
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 8 of 73




brought here could not have been brought in the earlier action because a

procedural bar existed to filing immediately in federal court. Plaintiff’s

Sarbanes-Oxley claim did not accrue until after the 180-day period had run,

and Plaintiff’s CFPA claim did not accrue until after the 210-day period had

run.” Id. at *4. Thus, any claim-splitting by Plaintiff was legally permissible.

      From there, the Court turned to UBS’s challenge to the merits of

Plaintiff’s CFPA claim, ultimately concluding that the claim failed because the

securities at issue did not qualify as “consumer financial products or services”

within the meaning of the CFPA. Murray IV, 2015 WL 769586, at *5-6. Finally,

the Court declined UBS’s motion to stay the case pending resolution of the

arbitration compelled in the earlier DFA Action. Id. at *7-9; see also id. at *8

(“This Court heeds the advice of the Second Circuit and the Supreme Court

that the parties’ statutory federal rights — under Sarbanes-Oxley, Dodd-Frank,

and even the Federal Arbitration Act — are best served by careful consideration

of the proper scope of claim and issue preclusion after there has been a final

decision, rather than preemptive anticipation of the possible effects of the

instant litigation or the pending arbitration.”).

      2.     Discovery and the Motion for Summary Judgment

      UBS filed its answer to the amended SOX complaint on March 13, 2015

(Dkt. #43), and the Court endorsed the parties’ proposed case management

plan after an initial pretrial conference held on April 7, 2015 (Dkt. #44 (case

management plan), 45 (transcript of conference)). Discovery then proceeded

from April 2015 through January 2016; the extended period of time was


                                          8
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 9 of 73




marked by numerous conflicts between the parties that required Court

intervention. (See, e.g., Dkt. #50-51, 56-85, 88, 90). 4

      During expert discovery, UBS sought leave to file a motion for summary

judgment. (See, e.g., Dkt. #86 (transcript of November 12, 2015 pretrial

conference where summary judgment motion discussed)). Pursuant to a

revised schedule set by the Court, UBS’s motion was filed on March 2, 2016.

(Dkt. #98-99, 102-105). After obtaining several extensions (Dkt. #109-114),

Plaintiff filed his opposition submission to the motion on April 26, 2016 (Dkt.

#117, 126-129). UBS obtained a brief extension of its deadline, in light of

Plaintiff’s 666-paragraph Counter-Statement of Material Facts, and filed its

reply submission on May 26, 2016. (Dkt. #134-135).

      By Opinion and Order dated March 31, 2017, the Court denied UBS’s

motion for summary judgment. Murray V, 2017 WL 1498051. (Dkt. #139). To

begin, the Court outlined the evidence that made a triable issue of UBS’s

argument that Plaintiff could not have had a reasonable belief that the conduct

he reported was a violation of any applicable law or regulation. See id. at *8-

11; see also id. at *11 (“The evidence, viewed in the light most favorable to

Plaintiff, permits a rational jury to conclude that he was both objectively and

subjectively reasonable in believing that Defendants’ CMBS Business members

‘engaged in wrongdoing’ of the sort cognizable under § 806.”). The Court

similarly identified genuine disputes of material fact in UBS’s argument that



4     Additional discovery disputes arose during the period immediately prior to trial in this
      case. (See, e.g., Dkt. #159-167).


                                               9
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 10 of 73




Plaintiff’s termination was the product of planned reductions in force, or would

have happened in any event. See id. at *11 (“Plaintiff and Defendants offer

different narratives for why Plaintiff was terminated. Construing the evidence

in the light most favorable to Plaintiff, the record demonstrates that Plaintiff’s

reporting of efforts by CMBS Business personnel, including Cohen, to skew or

chill his independent analysis was a contributing factor to his termination.”).

      Alternatively, UBS sought to limit Plaintiff’s recovery, if any, of back pay

damages to February 12, 2014, the date on which Plaintiff began working for a

hotel company. Here, too, the Court found genuine disputes of fact regarding

Plaintiff’s efforts to mitigate his losses that foreclosed summary judgment. See

Murray V, 2017 WL 1498051, at *13-14. And while UBS subsequently moved

the Court to reconsider this portion of its decision (Dkt. #141, 144), the Court

denied the request in an oral opinion issued during a pretrial conference held

on July 14, 2017 (Dkt. #154 (order), 155 (transcript)).

      3.    Trial

      By Order dated April 26, 2017, the Court scheduled trial in the SOX

Action to begin on December 4, 2017. (Dkt. #148). Approximately six weeks

before the start of trial, attorney Robert L. Herbst of Herbst Law PLLC (“HL”)

entered a notice of appearance on Plaintiff’s behalf (Dkt. #168), and sought

leave to appear as principal trial counsel alongside lawyers from the B&S firm

(Dkt. #172). The Court denied the request as violative of the Court’s Individual

Rules of Practice in Civil Cases, though it allowed Herbst to participate in the

trial. (Dkt. #173). Most of the parties’ pretrial submissions were filed on


                                          10
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 11 of 73




November 6, 2017 (Dkt. #174-190), and most of the objections were filed one

week later (Dkt. #211-213). The parties’ in limine motions were largely decided

at the final pretrial conference held on November 21, 2017. (Dkt. #226 (order),

327 (transcript)).

      The parties Joint Pretrial Order included, among other topics, an outline

of the damages Plaintiff sought. They included: (i) back pay in the amount of

$3.1 million; (ii) reinstatement with the same seniority status or, in the

alternative, front pay for the succeeding 20 years in the amount of $10.839

million plus reasonable continuing increases; (iii) pre- and post-judgment

interest; (iv) non-economic compensatory damages; (v) punitive damages; and

(vi) attorneys’ fees and costs. (Joint Pretrial Order 11-12). Among UBS’s

motions in limine were arguments that (i) because front pay, back pay, and

reinstatement were equitable remedies, Plaintiff was not entitled to a jury trial

on any of them; (ii) UBS would consent only to an advisory jury verdict on the

issues of back pay and front pay; (iii) Plaintiff was not entitled to reinstatement

as a matter of law; and (iv) punitive damages were not available under SOX.

(Dkt. #229, 231). At the final pretrial conference, the Court advised the parties

that they could reference front pay, back pay, and reinstatement during the

trial, though the Court was not then committing that the jury would ultimately

decide each of those issues; and that punitive damages were not available.

(Dkt. #327 at 85-87).

      Trial began with jury selection on December 4, 2017, and presentation of

evidence from December 5, 2017, through December 19, 2017. The jury heard


                                         11
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 12 of 73




closing arguments and the Court’s charge on December 20, 2017, and returned

its verdict on December 21, 2017. (Dkt. #250 (verdict form)). During the trial,

the Court explained to counsel for the parties that, after additional research, it

had concluded that reinstatement and front pay were equitable remedies, such

that the former would not be presented to the jury and the latter would be

presented for an advisory verdict only; and, further, it had tentatively

concluded that back pay was also an equitable remedy for which only an

advisory opinion could be rendered. (See, e.g., Trial Transcript (“Tr.”) 1984-89,

2197-98). Additionally, the Court clarified with counsel that, with respect to

advocacy of precise damage figures, counsel would only be permitted to suggest

a number or a range “[i]f there was a basis in the record, for example,

[Plaintiff’s] salary.” (Tr. 2198-2200; see also Tr. 2200 (Mr. Herbst: “So we can

give them a suggested calculation for backpay and front pay because there’s a

basis on salary and bonus.”)).

      In her summation, Plaintiff’s counsel argued that his salary, with bonus,

ranged from $437,000 to $500,000 per year. (Tr. 2316-17). From this, counsel

argued that the jury should award Plaintiff back pay of lost salary and bonuses

in the amount of $2.2 million, which built in an offset of $307,000 for income

Plaintiff had realized in the preceding three years. (Id. at 2320). On the issue

of front pay, counsel argued that “[Plaintiff’s] earnings were on an upward

path. He planned to work at UBS until retirement, for a very long period of

time, and as some of UBS’s very own witnesses have. And, as I said, we’re

looking at 20 years.” (Id. at 2320-21). Finally, counsel sought substantial non-


                                         12
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 13 of 73




economic damages to compensate for the “damages to Mr. Murray’s mind and

heart and his spirit and his reputation and his loss of enjoyment of life.” (Id. at

2321).

      In its verdict finding for Plaintiff on his SOX anti-retaliation claim, the

jury awarded him $653,300 in back pay and $250,000 in non-economic

compensatory damages. (Dkt. #250). The jury found that Plaintiff had not

established that he was entitled to front pay damages. (Id.).

      4.    The Post-Trial Motions

      Both sides filed post-trial motions in February 2018. UBS moved for

judgment in its favor as a matter of law pursuant to Federal Rule of Civil

Procedure 50; for a new trial pursuant to Federal Rule of Civil Procedure 59;

and for a limit on Plaintiff’s back pay award. (Dkt. #280-283). For his part,

Plaintiff moved for prejudgment interest at the rate of 9%, compounded

annually, and for reinstatement; if the Court determined not to reinstate

Plaintiff, he sought front pay “at the rate of $468,750 per year, for at least

twenty years, through Mr. Murray’s reasonable retirement age.” (Dkt. #285-

286). Additionally, to the extent the Court deemed the jury’s back pay award

to be advisory, Plaintiff sought “back pay in an amount between $2,549,166.65

and $2,916,666.50.” (Dkt. #291 at 50).

      The Court resolved the competing motions in an oral decision issued on

September 25, 2018. (Dkt. #343 (order), 346 (transcript)). The Court began

with a summary of the trial, explaining that:

            I’ve done it deliberately because I want to make clear
            that I understand and credit the jury’s decision, and for

                                          13
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 14 of 73




             that reason, I’m largely adhering to it. As is clear from
             the case law to which I’m about to refer, on the issue of
             liability, my ability to review the verdict is quite
             circumscribed. And as for damages, I will accept the
             wisdom of the jury in this case in the amounts that they
             found: $653,300 in back pay; $250,000 in noneconomic
             compensatory damages; and no front pay. And for
             reasons I’ll discuss in greater detail later on, I find no
             basis for reinstatement in this case.

(Dkt. #346 at 5). From there, it proceeded to address the parties’ arguments

concerning the sufficiency of Plaintiff’s evidence on his SOX anti-retaliation

claim, concluding that “there is evidence to support the jury’s finding as to

each of the elements of the Section 1514A offense, principally derived from

Mr. Murray’s testimony.” (Id. at 8; see also id. at 6-21). 5

      The Court then addressed the issue of damages, beginning with the

question it had left open at trial, viz., “whether the back pay component of the

jury’s verdict was binding or advisory. (Dkt. #346 at 23). After reviewing the

case law, the Court concluded that it was advisory, but that the dispute was

largely an academic one because the Court accepted as reasonable the jury’s

back pay award. (Id. at 24-25). As the Court explained:

             Given the jury’s other findings about no failure to
             mitigate damages and no entitlement to front pay, I
             believe that, again, the jury tied Mr. Murray’s
             employment to Mr. Cohen’s and believes that it was
             appropriate to make Mr. Murray whole by giving him a
             generous back pay for the period of time until Mr.
             Cohen’s departure, and no front pay. And I will adopt
             that number myself. I see no basis for me to accept
             plaintiff’s arguments that the jury’s back pay verdict, if
             advisory, should be increased to 2½ to $3 million.


5     For similar reasons — in particular, the lack of any basis to disturb the jury’s credibility
      findings — the Court denied UBS’s motion for a new trial. (Dkt. #346 at 33-34).


                                                14
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 15 of 73




(Id. at 25). The Court rejected Plaintiff’s request for reinstatement, finding the

very request to be “surpris[ing]” and the employment relationship to be

“irretrievably broken.” (Id. at 28). The Court also accepted the jury’s advisory

verdict that no front pay was warranted, noting in part that Plaintiff had been

able to secure other employment after leaving UBS. (Id. at 29).

      On the remaining issue of pre-judgment interest, the Court reviewed the

proposals of New York and North Carolina statutory interest rates, the IRS

underpayment statute, and the prime interest rate, concluding:

            I’ve decided that the federal prime rate best balances
            the factors in [Wickham Contracting Co. v. Local Union
            No. 3, 955 F.2d 831 (2d Cir. 1992),] as applied to the
            evidence in this case, which includes a sudden
            termination after less than a year into hiring, lengthy
            periods of unemployment or underemployment, and the
            length of time over which this litigation has ensued. The
            plaintiff’s termination occurred more than six years ago.
            The prime rate has moved around. So in the interest of
            fairness to both sides, I’ve looked at the monthly prime
            rates for every month from February of 2012 through
            August of 2018 and I’ve calculated an average figure of
            3.57 percent. And that is the figure I’m going to use.

            It will accrue from the date of the plaintiff’s termination
            until the time that the Court enters judgment in this
            case, at which point the [28 U.S.C. §] 1961 rate would
            kick in.

(Dkt. #346 at 33).

D.    The Instant Fee Petitions

      In November 2018, Plaintiff’s teams of attorneys at the B&S and HL firms

filed separate petitions for the award of attorneys’ fees and costs. (Dkt. #348-

354). UBS filed submissions in opposition in December 2018. (Dkt. #357).




                                         15
         Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 16 of 73




Plaintiff’s counsel filed separate reply submissions in December 2018 and

January 2019. (Dkt. #364-366).

         In September 2019, the Court directed Plaintiff’s counsel to file

supplemental submissions on a variety of topics. (Dkt. #371). The

supplemental submissions were filed in October and December 2019 (Dkt.

#372-374, 376), and counsel for UBS responded in November 2019 (Dkt.

#375).

                                      DISCUSSION

A.       Overview of the Parties’ Arguments

         Plaintiff contends that his attorneys brought an important case in a

developing area of law against a well-armed opponent; came up victorious after

a hard-fought jury trial; and deserve to be compensated to incentivize other

lawyers to represent whistleblowers in similar circumstances. (See, e.g.,

Dkt. #348, 349, 351, 352, 364, 366). UBS retorts that Plaintiff’s counsel

inefficiently approached the task of representing him; wasted countless hours

in pursuing losing positions; and achieved only modest results after years of

fighting. (See, e.g., Dkt. #357). There is merit to both sides’ positions, and so

the Court begins its analysis with these observations of the two lawsuits at

issue.

         While it is true that Plaintiff prevailed at trial, his claims of retaliation in

violation of SOX and the DFA were far from a slam dunk. The relevant

timeline — which showed UBS coaxing Plaintiff back to a second stint at the

company, and then firing him within a year contemporaneously with


                                              16
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 17 of 73




substantial reductions in force — made the case one of the closest the Court

has ever observed. The comparative marginality of Plaintiff’s case, coupled

with the tenacity of counsel on both sides, also had consequences for the

manner in which the parties and their counsel conducted these actions. Put

simply, the parties quickly devolved to scorched-earth litigation tactics.

Discovery was more protracted, and more contentious, then it needed to be.

And UBS took every opportunity to bring motions to reduce and/or eliminate

Plaintiff’s claims, even as such motions proved only partially effective. To be

clear, the Court does not fault the parties for advancing positions justified

under the relevant law, but the fact remains that the litigation strategy on

which all counsel settled contributed, to a degree, to the outsized hours billed

by Plaintiff’s counsel.

      The Court also notes the circumstances that resulted in Plaintiff having

two separate teams of attorneys for a substantial portion of this litigation.

Robert Stulberg, on behalf of the B&S firm, has averred that at all relevant

times, the firm had no more than three partners and no more than three

associates. (Dkt. #365 at ¶ 2). In consequence, the case was frequently staffed

in a “top-heavy” manner, in which one or more B&S partners acted in an

associate capacity while billing in a partner capacity. As described later in this

Opinion, those staffing decisions impact the Court’s findings concerning the




                                         17
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 18 of 73




reasonable hourly rates of Plaintiff’s legal professionals and the number of

hours reasonably spent in this matter. 6

      The biggest issue for the Court concerns the manner in which Plaintiff’s

counsel staffed the case for trial and for post-trial proceedings. Since June

2013, the undersigned has consistently had an individual rule of practice

requiring the presence of principal trial counsel at all conferences. See

Individual Rules of Practice in Civil Cases 3.A (“The attorney who will serve as

principal trial counsel must appear at all conferences with the Court.”). 7 That

provision, which is shared by several other judges in this District, exists to

ensure that trial counsel has the requisite institutional knowledge of the case

and of the Court’s prior rulings in the case because counsel has been involved

at its outset, rather than parachuting into the case a few weeks prior to trial. It

also minimizes opportunities for wastefulness and duplication of efforts, both


6     On this issue, the Court recognizes that (i) UBS was a well-heeled adversary and
      (ii) Murray’s counsel battled throughout the two litigations with several partners and
      associates from the Gibson, Dunn & Crutcher LLP firm (“GDC”). The Court rejects
      Murray’s counsel’s requests that it obtain GDC’s billing records for purposes of
      determining reasonable attorneys’ fees (see, e.g., Dkt. #329 at 17-21; Dkt. #366 at 1),
      finding such apples-to-oranges comparisons of the various firms involved to be
      unhelpful in this case. See generally Ravina v. Columbia Univ., No. 16 Civ. 2137 (RA),
      2020 WL 1080780, at *5 (S.D.N.Y. Mar. 6, 2020) (discussing plaintiff’s counsel, Sanford
      Heisler Sharp: “It would therefore be unfair for this Court to rely only on the fees
      awarded to solo practitioners or practitioners from smaller, less well-known firms that
      commonly represent plaintiffs in employment discrimination actions in this district.
      Nonetheless, SHS is not akin to a commercial ‘big law’ firm in terms of its fee model,
      clients, overhead, or substantive areas of practice. Therefore, the Court looks to rates
      awarded to other well-known and well-regarded civil rights firms.” (emphasis added)).
      That said, at various points in its analysis infra, the Court has been more forgiving of
      B&S’s and HL’s staffing issues, given the size and quality of the defense team.
7     This language appears in all versions of the Court’s Individual Rules of Practice in Civil
      Cases from 2013 through the present. The Court understands that Judge Furman’s
      individual rule regarding appearances of counsel is slightly different, in that it contains
      an exception for situations in which leave of court is obtained. However, at the time the
      SOX Action was filed, both cases were before this Court, and Murray’s counsel could
      have had no confusion about which court’s rules would apply.


                                               18
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 19 of 73




of which occur when a new group of attorneys is brought on at a late stage in

the proceedings solely to handle the trial.

      The B&S firm touts itself as “one of the few firms in the U.S. capable of

litigating” “cross-border, multinational whistleblower litigation.” (Dkt. #351 at

¶ 7). However, as the Court learned, these capabilities do not include taking

whistleblower cases to trial. (Dkt. #365 at ¶ 2 (Mr. Stulberg: “[A]t no point did

B&S employ trial counsel.”)). In particular, the Court was not made aware

until a few weeks prior to trial that the B&S firm did not consider itself

equipped to handle a trial; that Plaintiff had retained a previous trial attorney

whose personal circumstances no longer permitted the attorney to participate

at the trial; and that they had very recently retained HL to assist them at trial.

(Dkt. #172-173). 8

      The consequences for the trial and post-trial segments of the DFA Action

were considerable. To comply with the letter of the Court’s rules, Mr. Stulberg

assumed the role of principal trial counsel, but as a practical matter, Mr.

Herbst took the lead at trial, handling the vast majority of the witnesses and

one of two jury addresses. (See Dkt. #357 at 4-5). In essence, Plaintiff had two

separate teams of attorneys at trial, with three partners at the front table and

various supporting professionals in the courtroom or otherwise accessible.



8     Mr. Herbst leans into this issue, asserting that HL’s “work was performed on an
      expedited basis as plaintiff had a desperate and immediate need for experienced trial
      counsel who could prepare and try the case as scheduled after prior counsel had bowed
      out.” (Dkt. #349 at 3). While this urgency may have been true, it is of no fault of
      UBS’s. And it remains the case that the prior trial counsel retained by B&S, who
      appeared at no court conferences, also would not have been permitted by the Court to
      serve as principal trial counsel.


                                             19
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 20 of 73




And while Mr. Herbst was a competent trial attorney, his lack of involvement at

previous stages of the litigation, as well as his desire to sidestep the Court’s

decision, were made plain. (See, e.g., Tr. 1085-86 (The Court: “Do you not

realize, I think you don’t want to realize, that I actually issued a decision

saying that you were not principal trial counsel. I realize that you’re trying to

get in as much as of this as possible, but the point was that Mr. Stulberg was

principal trial counsel and he had to do some witnesses and he had to do a

jury examination.”), 1095-1101 (Mr. Herbst’s request for reconsideration of the

Court’s decision regarding principal trial counsel), 1734-42 (Mr. Herbst’s

request for reconsideration of the Court’s decision regarding principal trial

counsel), 2075 (The Court: “You don’t like my decisions so you try to evade

them. If you try to evade them and if I catch you, I will tell you that I don’t

wish you to evade them. That’s been the issue.”); see also id. at 1739 (The

Court: “The issue is I don’t like what happened in this case, which is that at

the last minute someone else comes in who does not have the same familiarity

with all of the conferences that preceded it.”)). UBS may be liable for

reasonable attorneys’ fees, but the Court will not make it bear the brunt of

these staffing inefficiencies caused by information of which Plaintiff and his

counsel were aware from the start.

      Finally, there is the issue of the degree of success. According to

Plaintiff’s counsel, he achieved “‘excellent results’ — a seven-figure judgment

(with prejudgment interest) intended by the jury to fully compensate him for all

of his economic and psychiatric loss.” (Dkt. #349 at 5; see also Dkt. #352 at 8


                                          20
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 21 of 73




(observing that Plaintiff may be the first counseled SOX plaintiff to have won a

jury verdict and had it upheld in post-trial motion practice)). UBS begs to

differ, noting that the jury rejected Plaintiff’s claims for front pay and awarded

him a small part of the back pay he sought, while the Court rejected Plaintiff’s

claims for punitive damages and reinstatement. (Dkt. #357 at 13). The Court

recognizes the public policy interest in encouraging attorneys to bring

whistleblower cases under SOX, an interest that was vindicated to some degree

by the jury’s verdict in this case. The Court also notes that there was no offer

of judgment from UBS, and that the Court has been appropriately shielded

from the specifics of any settlement discussions, so that it cannot determine

the degree to which the valuation of his case by Plaintiff and his counsel may

have prevented a pretrial resolution of the matter. Irrespective of the gloss now

imparted by his counsel, the fact remains that Plaintiff obtained only a fraction

of the relief he sought.

B.    Applicable Law

      The Sarbanes-Oxley Act provides that a prevailing employee “shall be

entitled to all relief necessary to make the employee whole.” 18 U.S.C.

§ 1514A(c)(1). Available compensatory damages include, inter alia,

“compensation for any special damages sustained as a result of the

discrimination, including litigation costs, expert witness fees, and reasonable

attorney fees.” Id. § 1514A(c)(2)(C). As the fee applicant under a prevailing

party fee statute, Plaintiff has the burden of demonstrating the reasonableness

of the fee requested. Hensley v. Eckerhart, 461 U.S. 424, 437 (1983). And in


                                         21
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 22 of 73




resolving the instant fee petitions, the Court strives to arrive at an attorneys’

fees award that is “adequate to attract competent counsel, but not produce

windfalls to attorneys.” City of Riverside v. Rivera, 477 U.S. 561, 580 (1986)

(internal quotations and citations omitted).

      Attorneys’ fees are awarded by determining the “‘presumptively

reasonable fee,’” often (if imprecisely) referred to as the “lodestar.” Millea v.

Metro-North R.R. Co., 658 F.3d 154, 166 (2d Cir. 2011) (quoting Arbor Hill

Concerned Citizens Neighborhood Ass’n v. Cnty. of Albany, 522 F.3d 182, 183

(2d Cir. 2008)); see also Perdue v. Kenny A. ex rel. Winn, 559 U.S. 542, 552-53

(2010). This fee is calculated by multiplying the “reasonable hourly rate and

the reasonable number of hours required by the case.” Millea, 658 F.3d at 166.

Courts may, only after the initial calculation of the presumptively reasonable

fee, adjust the total when it “does not adequately take into account a factor

that may properly be considered in determining a reasonable fee.” Lilly v. City

of New York, 934 F.3d 222, 230 (2d Cir. 2019) (citing Millea, 658 F.3d at 167).

The Second Circuit has recognized that a district court exercises considerable

discretion in awarding attorneys’ fees. See Millea, 658 F.3d at 166; see also

Arbor Hill, 522 F.3d at 190.

      The Second Circuit clarified the process by which a district court

determines the reasonable hourly rate in Lilly v. City of New York. After

reviewing the history of fee-shifting jurisprudence of the Supreme Court, the

Court reaffirmed the guidance it had provided a decade earlier in Arbor Hill:

             [T]he district court, in exercising its considerable
             discretion, [should] bear in mind all of the case-specific

                                          22
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 23 of 73




              variables that we and other courts have identified as
              relevant to the reasonableness of attorney’s fees in
              setting a reasonable hourly rate. The reasonable hourly
              rate is the rate a paying client would be willing to pay.
              In determining what rate a paying client would be
              willing to pay, the district court should consider, among
              others, the Johnson factors; it should also bear in mind
              that a reasonable, paying client wishes to spend the
              minimum necessary to litigate the case effectively. The
              district court should also consider that such an
              individual might be able to negotiate with his or her
              attorneys, using their desire to obtain the reputational
              benefits that might accrue from being associated with
              the case. The district court should then use that
              reasonable hourly rate to calculate what can properly
              be termed the “presumptively reasonable fee.”

Lilly, 934 F.3d at 230 (quoting Arbor Hill, 522 F.3d at 190). 9 In this setting,

“the district court does not play the role of an uninformed arbiter but may look

to its own familiarity with the case and its experience generally as well as to the

evidentiary submissions and arguments of the parties.” Bliven v. Hunt, 579

F.3d 204, 213 (2d Cir. 2009) (quoting DiFilippo v. Morizio, 759 F.2d 231, 236

(2d Cir. 1985)).

      “To determine the reasonable hourly rate for each attorney, courts must

look to the market rates ‘prevailing in the community for similar services by




9     The twelve factors enumerated in Johnson are (i) the time and labor required; (ii) the
      novelty and difficulty of the questions; (iii) the level of skill required to perform the legal
      service properly; (iv) the preclusion of employment by the attorney due to acceptance of
      the case; (v) the attorney’s customary hourly rate; (vi) whether the fee is fixed or
      contingent; (vii) the time limitations imposed by the client or the circumstances;
      (viii) the amount involved in the case and results obtained; (ix) the experience,
      reputation, and ability of the attorneys; (x) the “undesirability” of the case; (xi) the
      nature and length of the professional relationship with the client; and (xii) awards in
      similar cases. See Arbor Hill Concerned Citizens Neighborhood Ass’n v. Cnty. of Albany,
      522 F.3d 182, 186 n.3 (2d Cir. 2008) (citing Johnson v. Ga. Highway Express, Inc., 488
      F.2d 714 (5th Cir. 1974), abrogated on other grounds by Blanchard v. Bergeron, 489
      U.S. 87 (1989)).


                                                  23
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 24 of 73




lawyers of reasonably comparable skill, experience, and reputation.’” Heng

Chan v. Sung Yue Tung Corp., No. 03 Civ. 6048 (GEL), 2007 WL 1373118, at *2

(S.D.N.Y. 2007) (quoting Gierlinger v. Gleason, 160 F.3d 858, 882 (2d Cir.

1998)). The Second Circuit’s “forum rule” requires courts to “generally use ‘the

hourly rates employed in the district in which the reviewing court sits’ in

calculating the presumptively reasonable fee.” Simmons v. N.Y.C. Transit Auth.,

575 F.3d 170, 174 (2d Cir. 2009) (quoting Arbor Hill, 493 F.3d at 119).

Moreover, courts in this District have recognized that an “attorney’s customary

billing rate for fee-paying clients is ordinarily the best evidence of” a reasonable

hourly rate. In re Stock Exchs. Options Trading Antitrust Litig., No. 99 Civ. 962

(RCC), 2006 WL 3498590, at *9 (S.D.N.Y. Dec. 4, 2006).

      When evaluating the number of hours, a court must make “a

conscientious and detailed inquiry into the validity of the representations that

a certain number of hours were usefully and reasonably expended.” Haley v.

Pataki, 106 F.3d 478, 484 (2d Cir. 1997) (internal quotation marks and citation

omitted). In addition, a court should examine the hours expended by counsel

with a view to the value of the work product to the client’s case. See Lunday v.

City of Albany, 42 F.3d 131, 133 (2d Cir. 1994) (per curiam). The Court is to

exclude “excessive, redundant[,] or otherwise unnecessary hours, as well as

hours dedicated to severable unsuccessful claims.” Quaratino v. Tiffany & Co.,

166 F.3d 422, 425 (2d Cir. 1999).

      In determining whether hours are excessive, “the critical inquiry is

‘whether, at the time the work was performed, a reasonable attorney would


                                          24
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 25 of 73




have engaged in similar time expenditures.’” Samms v. Abrams, 198 F. Supp.

3d 311, 322 (S.D.N.Y. 2016) (quoting Grant v. Martinez, 973 F.2d 96, 99 (2d

Cir. 1992)). And where “the billing records are voluminous, it is less important

that judges attain exactitude, than that they use their experience with the case,

as well as their experience with the practice of law, to assess the

reasonableness of the hours spent.” Yea Kim v. 167 Nail Plaza, Inc., No. 05 Civ.

8560 (GBD) (GWG), 2009 WL 77876, at *4 (S.D.N.Y. Jan. 12, 2009) (internal

quotation marks and citation omitted). A court also retains the discretion to

make across-the-board percentage reductions to exclude unreasonable hours,

colloquially referred to as “trimming the fat.” See In re Agent Orange Prod. Liab.

Litig., 818 F.2d 226, 237 (2d Cir. 1987); E.S. v. Katonah-Lewisboro Sch. Dist.,

796 F. Supp. 2d 421, 431 (S.D.N.Y. 2011), aff’d sub nom. E.S. ex rel. B.S. v.

Katonah-Lewisboro Sch. Dist., 487 F. App’x 619 (2d Cir. 2012) (summary

order).

      “‘[T]he most critical factor’ in a district court’s determination of what

constitutes reasonable attorney[s]’ fees in a given case ‘is the degree of success

obtained’ by the plaintiff.” Barfield v. N.Y.C. Health & Hosps. Corp., 537 F.3d

132, 152 (2d Cir. 2008) (quoting Farrar v. Hobby, 506 U.S. 103, 114 (1992))

(citing Kassim v. City of Schenectady, 415 F.3d 246, 254 (2d Cir. 2005); Pino v.

Locascio, 101 F.3d 235, 237-38 (2d Cir. 1996)). “Where ‘a plaintiff has

achieved only partial or limited success, the product of hours reasonably

expended on the litigation as a whole times a reasonable hourly rate may be an

excessive amount,’ even if plaintiff’s ‘claims were interrelated, nonfrivolous, and


                                          25
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 26 of 73




raised in good faith.’” Williams v. Epic Sec. Corp., 368 F. Supp. 3d 651, 656

(S.D.N.Y. 2019) (quoting Hensley, 461 U.S. at 436).

C.    Calculating Reasonable Attorneys’ Fees

      1.    Determining the Reasonable Hourly Rate

            a.    Mishcon de Reya

      The Court understands that, shortly after his 2012 termination, Plaintiff

retained the law firm of Mishcon de Reya (“MDR”), with which he consulted for

approximately one month before that firm referred his case to B&S. (Dkt. #351

at ¶¶ 33, 44 and Ex. E; Dkt. #352 at 1-2 (including request for MDR fees in the

amount of $13,355 in B&S fee petition)). The Court further understands that

Plaintiff was billed at MDR’s 2012 hourly rates of $675 per partner and $465

per associate and that he paid these fees in full. (Dkt. #351 at ¶ 44 & Ex. E).

However, while the Court has been provided with MDR billing records for

February and March of 2012, it has been provided no information regarding

the three individuals whose names appear in those records, and the Court has

been unable to locate those individuals on the firm’s website. See

https://www.mishcon.com/people (last accessed December 15, 2020).

The Court therefore cannot make a determination regarding the

reasonableness of any of the rates sought.

            b.    Broach & Stulberg, LLP

      In its submissions, which comprise attorney affidavits from Mr. Stulberg

and several legal memoranda and letter briefs, the B&S firm seeks hourly rates

of $700 for senior partner Robert Stulberg, who has 42 years of experience;


                                        26
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 27 of 73




$600 for partner Amy F. Shulman, who has 24 years of experience; $550 for

senior associate Patrick J. Walsh, who has 25 years of experience; $475 for

associate Michael H. Isaac, who has 13 years of experience; $500 for associate

Vincent L. Torregiano, who has 14 years of experience; $450 for associate

Zachary R. Bergman, who has five years of experience; $450 for associate Julie

Dabrowski, who has six years of experience; and $175 for paralegals Amelia

Follett, Jacqueline Nishi, Frederico De Paoli, Jeremy Gallion, Allison Paller,

Sun Park, and Ben Vanden Heuvel, all of whom have undergraduate degrees.

(See, e.g., Dkt. #351, 352, 365, 366, 373, 374, 376). 10 In addition to detailing

the relevant experience of the attorneys involved (particularly Mr. Stulberg and

Ms. Shulman), the B&S submissions include explanations of its historical

billing practices, of the rates it has sought in other deferred-fee and fee-shifting

cases, and of its evolving fee arrangement with Plaintiff. (See Dkt. #351 at

¶¶ 50-57). B&S has also included declarations from attorneys Franklin Siegel,

opining in relevant part on the issue of appropriate fee scales in fee-shifting

litigation (Dkt. #351-1), and Jason Zukerman, opining on issues of litigating

under SOX (Dkt. #351-6). Both declarants conclude that the rates sought by

B&S legal professionals are at or below market rates, and thus reasonable.

      One fact that distinguishes this case from many fee-shifting cases is that

Plaintiff had a fee arrangement with B&S that began with a discounted-rate

structure, pursuant to which Plaintiff was billed at “$500.00 per hour for


10    The years of experience are approximate as of the date of this Opinion. In a
      supplemental submission, B&S increased the hourly rate sought by Mr. Walsh to $600,
      to reflect his promotion to partner in November 2019. (Dkt. #374-1 at ¶ 2).


                                            27
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 28 of 73




partners’ time, $300 per hour for associates’ time, and $125 per hour for legal

assistants’ time.” (Dkt. #351 at ¶ 54 & Ex. G). Plaintiff paid his legal fees

under this agreement on an ongoing basis until early 2014. (Dkt. #351 at

¶ 54). In 2014, the parties entered into a superseding retainer agreement that

included a partial contingency fee arrangement and substantially reduced

billing rates; were Plaintiff to succeed in his claims, the agreement permitted

recalculation of billing rates to the “presumptively reasonable top rates” used

by B&S from 2011 through 2018: “$600/hour for senior partners [Robert B.

Stulberg ... ]; $500/hour for other partners [Amy F. Shulman]; $350/hour for

associates; $150/hour for legal assistants.” (Id. at ¶ 55 & Ex. H). Plaintiff was

able to pay his subsequent legal bills until approximately September 2015; he

then fell behind, and ceased paying his bills altogether beginning in July 2016.

(Id. at ¶ 56). Shortly before trial, in October 2017, the parties entered into a

second superseding retainer agreement that provided for full contingency in the

event of Plaintiff’s recovery at trial in the amount of “the greater of ‘our time

charges at our customary hourly rates (currently, $600 for senior partners’

time, $500 for other partners’ time, [$]350-400 for associates’ time and $150

for paralegals’ time,’ or 17.5% of any recovery.” (Id. at ¶ 57 & Ex. J).

      Recognizing the difference between the rates specified in the 2017

retainer agreement and the rates now sought, B&S contends that it offered

Plaintiff “discounted rates as a courtesy in light of their longstanding attorney-

client relationship, and because Mr. Murray had been financially devastated as

a consequence of his unlawful termination by UBS.” (Dkt. #351 at ¶ 57). And


                                          28
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 29 of 73




as further support for the rates they now seek, B&S has submitted redacted

copies of several 2019 retainer agreements in which the higher fee scale is now

specified. (Dkt. #374).

      On the precise issue of the rates sought by B&S legal professionals, UBS

advances two arguments. First, it notes B&S’s inconsistency in defining the

rates specified in the 2017 retainer as its “customary hourly rates,” while now

claiming that those rates were discounted for Plaintiff. (Dkt. #357 at 26-27).

UBS identifies an additional inconsistency in referring to these rates as

“discounted” in light of the fact that the rates only kicked in if Plaintiff

prevailed on his claim at trial, which claim arose under a statute that

mandated recovery of attorneys’ fees. (Id. at 27). Second, in response to B&S’s

supplemental submission of 2019 retainer agreements, UBS argues that it

would be “improper[]” for the Court to apply 2019 hourly rates to litigation

conducted between 2012 and 2017. (Dkt. #375 at 1).

      The Court rejects UBS’s second challenge. In prior opinions on fee

petitions, the Court has concluded that the proper rates to be used are current,

rather than historic, rates. See, e.g., Balu v. City of New York, No. 12 Civ. 1071

(KPF), 2016 WL 884666, at *4 (S.D.N.Y. Mar. 8, 2016) (citing Reiter v. MTA

N.Y.C. Transit Auth., 457 F.3d 224, 232 (2d Cir. 2006); LeBlanc-Sternberg v.

Fletcher, 143 F.3d 748, 764 (2d Cir. 1998); Mugavero v. Arms Acres, Inc.,

No. 03 Civ. 5724 (PGG), 2010 WL 451045, at *5 (S.D.N.Y. Feb. 9, 2010)); accord

Ravina v. Columbia Univ., No. 16 Civ. 2137 (RA), 2020 WL 1080780, at *7

(S.D.N.Y. Mar. 6, 2020); see also Pig Newton, Inc. v. The Boards of Directors of


                                           29
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 30 of 73




The Motion Picture Indus. Pension Plan, No. 13 Civ. 7312 (KPF), 2016 WL

796840, at *5 (S.D.N.Y. Feb. 24, 2016) (discussing “Supreme Court and Second

Circuit cases expressing a preference for current rather than historical rates”).

      UBS has more traction with their first argument. The 2014 retainer

agreement explicitly recites that the rates specified therein “represent[ed] a

significant reduction from the rates set forth in the March 22, 2012 retainer

agreement and from the prevailing rates for legal services provided in

comparable cases in the Southern District of New York (‘prevailing rates’).”

(Dkt. #351-8 at 1). In contrast, the 2017 retainer agreement recites that the

rates specified therein are the B&S firm’s “customary hourly rates” (Dkt. #351-

10 at 2), and even Mr. Stulberg acknowledges these rates to have been the

firm’s “presumptively reasonable rates” from 2011 through 2018 (Dkt. #351 at

¶ 52). This is not, therefore, a situation in which adoption of those rates would

cause the Court unwittingly to “punish an ‘under-charging’ civil rights

attorney.” Reiter, 457 F.3d at 233 (quoted in Dkt. #352 at 14).

      The fee schedule to which B&S and Plaintiff agreed, however, is only one

of the Johnson factors the Court must consider in determining reasonable

hourly rates. Another is the “market rates ‘prevailing in the community for

similar services by lawyers of reasonably comparable skill, experience, and

reputation.’” Heng Chan, 2007 WL 1373118, at *2. In the absence of any

decisions under the SOX anti-retaliation provision, the Court has reviewed

recent attorneys’ fees decisions in this District in search of analogues.




                                         30
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 31 of 73




      In a different factual context, the Court previously observed “that there

has not been perfect consistency in assessing the reasonableness of attorneys’

rates.” Carrington v. Graden, No. 18 Civ. 4609 (KPF), 2020 WL 5758916, at *12

(S.D.N.Y. Sept. 28, 2020). The same observation holds true with respect to the

proffered comparator contexts of False Claims Act and civil rights cases. See

United States ex rel. Nichols v. Computer Scis. Corp., No. 12 Civ. 1750 (JSR),

2020 WL 6559194, at *5 (S.D.N.Y. Nov. 9, 2020) (approving rates in False

Claims Act case of $850 for partners, $425 to $500 for associates, and $125 to

$225 for paralegals); United States ex rel. Wood v. Avalign Technologies, Inc.,

No. 14 Civ. 4958 (ER), 2020 WL 2555115 (S.D.N.Y. May 20, 2020) (approving

rates in False Claims Act case of $800 for partners, $400 for associates, and

$100 to $150 for paralegals); Greenburger v. Roundtree, No. 17 Civ. 3295 (PGG)

(SLC), 2020 WL 4746460, at *6 (S.D.N.Y. Aug. 16, 2020) (upholding report and

recommendation in civil rights action that found to be reasonable rates of $600

for senior partner, $500 and $425 for partners, and $150 for paralegal);

Ravina, 2020 WL 1080870, at *16 (approving, inter alia, rates for partners from

$552.50 to $780, for senior litigation counsel from $487.50 to $552.50, and for

associates from $276.25 to $308.75); Indep. Project, Inc. v. Ventresca Bros.

Constr. Co., 397 F. Supp. 3d 482, 496 (S.D.N.Y. 2019) (“Other judges within

this District have found the customary rate for experienced litigators ranges

from about $400 to $600 per hour in civil rights and ADA cases.” (collecting

cases)); Lewis v. Am. Sugar Ref., Inc., No. 14 Civ. 2302 (CRK), 2019 WL

116420, at *4 (S.D.N.Y. Jan. 2, 2019) (“Courts in this district have approved


                                         31
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 32 of 73




hourly rates of $250 to $600 for civil rights attorneys with over ten years of

experience and of $200 to $350 for associates.” (citing cases)); Williams v.

Metro-N. R.R. Co., No. 17 Civ. 3847 (JGK) (KHP), 2018 WL 3370678, at *6-7

(S.D.N.Y. June 28, 2018) (noting wide variety of hourly fees awarded in civil

rights actions in this District; awarding $800 hourly rates to lead partners in

novel case involving discrimination and retaliation against transgendered

plaintiff, “in light of hourly rates approved for similarly experienced and

qualified employment counsel in this District, rates previously approved for

[counsel and others at her firm], and in light of the specific features of this case

discussed at length herein,” but reducing rates of other legal professionals

involved), report and recommendation adopted, No. 17 Civ. 3847 (JGK), 2018

WL 3368713 (S.D.N.Y. July 10, 2018).

      In considering other of the Johnson factors, this Court acknowledges that

Plaintiff’s lawsuits against UBS involved novel issues under the DFA and SOX.

Plaintiff believes himself to be “the first SOX plaintiff in this Circuit represented

by counsel to have won a jury verdict and had it upheld after post-trial motion

practice.” (Dkt. #352 at 8-9). 11 Awarding appropriate fees to attorneys who

take on claims under less-established statutes, such as SOX, would certainly

clarify the law and vindicate Congress’ policy goals in enacting such legislation.

The Court also observes that the litigation was long, and hard-fought on both



11    In point of fact, the other successful SOX plaintiff in this District was a pro se litigant
      who achieved a substantially higher compensatory damages award from the jury in the
      amount of $1,662,951, which award was then supplemented by a district court order of
      front pay damages in the amount of $2,706,585. See Perez v. Progenics Pharm., Inc.,
      204 F. Supp. 3d 528, 546, 552 (S.D.N.Y. 2016).


                                               32
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 33 of 73




sides, and that B&S provided competent representation to its client at the

pretrial stages of both the DFA and SOX Actions. And by devoting significant

time to Plaintiff’s case over a period of years, to the point of twice revising its

retainer agreement to address Plaintiff’s changing economic circumstances,

B&S necessarily forewent other representations.

      Two countervailing considerations warrant discussion. First, while

continuing to tout itself as “one of the few firms in the U.S. capable of litigating

[whistleblower] cases” (Dkt. #351 at ¶ 7), B&S omits the material fact that, by

design, it is not equipped to take such cases to trial. The Court wonders

whether Plaintiff was advised of that fact at the commencement of the

representation, or of his concomitant obligation to retain separate trial counsel

if the case progressed that far. This fact distinguishes B&S from the firms

involved in the comparator decisions discussed above; it is a fact that the Court

considers more heavily in determining the hours reasonably expended, though

it has some impact on the determination of the reasonable hourly rate.

Relatedly, the top-heavy structure of the B&S firm, particularly after the

addition of the HL firm for trial and post-trial work, resulted in situations in

which partners performed associate-level work at partner-level rates. On this

point, as suggested by its prior footnote, see n.6 supra, rather than reduce

rates across-the-board, the Court will instead consider reductions, either as an

absolute number or as a percentage, in determining the reasonable number of

hours expended. See generally Pig Newton, Inc., 2016 WL 796840, at *7

(reducing the number of hours billed where “the division of labor was at times


                                           33
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 34 of 73




unreasonable, with multiple partners involved in the same task and, perhaps

more troubling, partners performing work better assigned to associates or

paralegals”); Tlacoapa v. Carregal, 386 F. Supp. 2d 362, 372 (S.D.N.Y. 2005)

(reducing hours where “tasks were performed by individuals more qualified,

and therefore more highly compensated, than necessary”).

      Second, putting to the side the policy goals ostensibly vindicated by the

jury’s verdict, the fact remains that Plaintiff obtained significantly less relief,

quantitatively and qualitatively, than he sought. The Lilly Court admonished

district courts to consider the Johnson factors in determining a reasonable

hourly rate, and one of those factors is “the amount involved in the case and

the results obtained.” See Lilly, 934 F.3d at 228, 230. To that end, several

courts have factored the degree of success into the reasonable hourly rate.

See, e.g., Ravina, 2020 WL 1080780, at *4 (“Accordingly, Ravina’s relief —

while significant — was just a fraction of what she initially sought. Ravina’s

limited relief counsels in favor of a significant reduction in her proposed

rates.”). More often than not, however, courts reflect that factor when or after

determining the reasonable number of hours expended. See, e.g., Smith ex rel.

50 E. 69th St. Corp. v. Smith, No. 17 Civ. 6648 (PAE), 2020 WL 1934984, at *2-

3 (S.D.N.Y. Apr. 22, 2020) (collecting cases). This Court will do that here.

      In sum, the Court has considered the Johnson factors. It has also

considered the opinions of the two attorney declarants; the retainer agreements

with Plaintiff; the time that has passed since the execution of each of Plaintiff’s

retainer agreements; and the 2019 retainer agreements with other B&S


                                           34
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 35 of 73




clients. 12 Ultimately, it concludes that the following hourly rates are

reasonable on the specific facts of this case: $650 for Mr. Stulberg, $600 for

Ms. Shulman, $500 for Mr. Walsh, $400 for Mr. Torregiano and Mr. Isaac, and

$350 for Mr. Bergman and Ms. Dabrowski. As for the legal assistants, the

Court understands that each has an undergraduate degree, but it has received

no information about their employment backgrounds or the length of time that

any of them worked at B&S. Accordingly, the Court reduces the hourly rates

for Ms. Follett, Mr. De Paoli, Ms. Nishi, Ms. Paller, Mr. Gallion, Ms. Park, and

Mr. Vanden Heuvel to $150. See Williams, 2018 WL 3370678, at *8 (“Courts in

this district typically award paralegal rates in the range of $100-150 per hour.”

(collecting cases)).

             c.        Herbst Law PLLC

      Two professionals at Herbst Law PLLC seek reimbursement for their

work on the trial and post-trial proceedings in the SOX Action. Founder and

principal Robert L. Herbst seeks fees at an hourly rate of $800, and then-

paralegal (and now-attorney) Benjamin J. Ashmore Sr. seeks fees at an hourly

rate of $175. (Dkt. #348, 349). Most of HL’s submission is devoted to

substantiating Mr. Herbst’s request. Mr. Herbst outlines his 48 years of legal

experience (Dkt. #348-1 at ¶¶ 8-16 and Ex. 3), and his decades-long practice

focusing on “civil and constitutional rights cases involving police and other



12    UBS opposed Murray’s request that the Court consider a supplemental submission that
      included the 2019 retainer agreements. (Dkt. #375). UBS is correct that the Court’s
      request for a supplemental tabulation of fees did not seek additional support for those
      fees. However, in recognition of the length of time over which these fee petitions have
      been on the Court’s docket, the Court has considered the later retainer agreements.


                                              35
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 36 of 73




official and municipal misconduct, and unlawful discrimination and retaliation

by both private and public employers” (id. at ¶ 14). He has submitted redacted

versions of HL’s retainer agreement with Plaintiff (Dkt. #348-2) and with several

other unidentified clients (Dkt. #348-5), each of which recites a “customary

hourly rate[]” of $800. Mr. Herbst has also submitted declarations from noted

civil rights and employment law attorneys Richard Emery (Dkt. #348-6) and

Wayne Outten (Dkt. #348-7). Each declarant opines that the rates sought by

Mr. Herbst and Mr. Ashmore are “eminently reasonable,” if not below prevailing

market rates.

      Mr. Herbst has identified three cases from this District, albeit of some

vintage, where Judges Rakoff, Peck, and Berman have awarded him fees at his

then-current hourly rate. (Dkt. #348-1 at ¶¶ 43-44). The Court’s research

discloses one additional case. In 2019, Judge Sarah Netburn awarded Mr.

Herbst an hourly rate of $650 in a police misconduct case that was resolved by

an offer of judgment under Federal Rule of Criminal Procedure 68. See

Elkhouly v. City of New York, No. 17 Civ. 2318 (AT) (SN), Dkt. #138 (transcript)

(S.D.N.Y. Aug. 6, 2019), report and recommendation adopted, No. 17 Civ. 2318

(AT) (SN), 2019 WL 4141866 (S.D.N.Y. Aug. 30, 2019). 13




13    Judge Netburn’s decision also explained why certain facts about the three cases cited
      by Mr. Herbst, facts acknowledged by Mr. Herbst, have only limited relevance to the
      Court’s reasonableness inquiry here. (Dkt. #138 at 4-5). Judge Rakoff’s award was for
      work performed between 1998 and 2000. Judge Peck’s award was for a discovery
      sanction. And Judge Berman’s award arose in the context of approving an on-consent
      fee application for a percentage-of-the-fund award in a class action settlement. Judge
      Netburn was also presented with similar declarations from Messrs. Emery and Outten,
      and these were factored into her rate assessment. (Id. at 5).


                                             36
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 37 of 73




      The Court’s discussion of the Johnson factors in the preceding section

applies equally to the HL legal professionals. While the Court understands the

circumstances that resulted in HL’s last-minute addition to Plaintiff’s trial

team, those circumstances arose through no fault of UBS’s, and they do not

warrant a premium on Mr. Herbst’s hourly rate. More fundamentally, given the

timeline of the trial in the SOX Action, neither firm on its own could adequately

have represented Plaintiff at trial — B&S because of its professed deficiencies

in conducting trials and HL because of its comparative lack of institutional

knowledge of the DFA and SOX Actions, despite considerable efforts to get up

to speed. For this reason, the Court will award Mr. Herbst the same $650 rate

awarded to Mr. Stulberg by this Court and previously found reasonable by

Judge Netburn. The Court awards Mr. Ashmore his $175 hourly rate with no

difficulty. As with the B&S firm, the Court will consider staffing issues more

explicitly in its determination of the reasonable number of hours expended.

      2.     Determining the Number of Hours Reasonably Expended

      “On a fee-shifting application … the governing test of reasonableness is

objective; it is not dictated by a particular client’s subjective desires or

tolerance for spending. The test is whether the plaintiff ‘spen[t] the minimum

necessary to litigate the case effectively.’” Beastie Boys v. Monster Energy Co.,

112 F. Supp. 3d 31, 52 (S.D.N.Y. 2015) (quoting Simmons, 575 F.3d at 174).

“In determining what fee is reasonable, the court takes account of claimed

hours that it views as excessive, redundant, or otherwise unnecessary.” Bliven,

579 F.3d at 213 (internal quotation marks omitted). The court may consider


                                           37
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 38 of 73




whether billing entries are sufficiently precise, or whether they instead reflect

vague descriptions of tasks or “block-billing.” See LV v. N.Y.C. Dep’t of Educ.,

700 F. Supp. 2d 510, 525 (S.D.N.Y. 2010) (“Block-billing, the practice of

aggregating multiple tasks into one billing entry, is not prohibited,” but it “can

make it exceedingly difficult for courts to assess the reasonableness of the

hours billed.” (internal quotation marks omitted)).

      In determining whether the hours expended were reasonable, a court

may properly draw on its “first-hand knowledge of [the] litigation and its

extensive contact with the parties.” Luciano v. Olsten Corp., 109 F.3d 111, 117

(2d Cir. 1997). Where the court finds the number of hours stated to be

disproportionate to the work performed, the court should reduce the stated

hours accordingly. See Hensley, 461 U.S. at 434; Seitzman v. Sun Life

Assurance Co. of Can., 311 F.3d 477, 487 (2d Cir. 2002).

            a.     Mishcon de Reya

      The B&S fee petition includes MDR billing records detailing 6.5 hours of

partner time and 19.5 hours of associate time. (Dkt. #351-5). As in the earlier

discussion of reasonable rates, the Court lacks sufficient information to

determine whether these hours are reasonable, particularly since much of the

work described in the billing statements appears to have been duplicated by

B&S after the file was transferred. The Court is mindful of the fact that these

fees were paid out of pocket by Plaintiff. (Dkt. #351 at ¶ 44). However, on this

record, it cannot find that they are reasonable and it will not award them.




                                         38
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 39 of 73




            b.     Broach & Stulberg, LLP / Herbst Law PLLC

      In calculating the hours expended, the B&S firm has excluded, inter alia,

time spent by its attorneys on publicity, attorney-client financial matters,

internal firm administration involving the case, updating new attorneys and

paralegals on case history, and certain administrative tasks. (Dkt. #351 at

¶ 59; Dkt. #352 at 24-25). It has also billed travel time at 50%, as is

customary in this District. (Id. at 24). See generally Vicente v. Ljubica

Contractors LLC, No. 18 Civ. 419 (VSB) (OTW), 2019 WL 2137001, at *5

(S.D.N.Y. May 16, 2019) (“In this District, attorney travel time is generally

compensated at 50% of the attorney’s reasonable billing rate.”). The HL firm

has similarly reduced Mr. Herbst’s travel time by 50%. Additionally, HL has

not submitted time spent by Mr. Ashmore (i) in travel, (ii) performing clerical

tasks, and (iii) for certain internal communications; as a practical matter, these

reductions amount to 17% of the total time billed by Mr. Ashmore in this

matter. (Dkt. #348-1 at ¶ 40). The Court recognizes and appreciates the firms’

proactive exercises of billing judgment.

      Despite these reductions, UBS proffers several reasons why, in its

estimation, the hours submitted by the two firms are still not reasonable.

Throughout, UBS emphasizes Plaintiff’s limited success at trial, noting that

what Plaintiff obtained at trial and in post-trial motion practice amounted to

“less than seven percent of his pre-trial demand.” (Dkt. #357 at 8 (italicization

omitted)). In a variation on this theme, UBS argues in the alternative that

Plaintiff’s attorneys should not recover time spent in pursuit of “extreme


                                           39
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 40 of 73




demands that were not supported by the law or facts, including punitive

damages and an award of back pay and front pay for a period of over 25 years.”

(Id. at 11-12 (italicization omitted)). And with specific reference to Plaintiff’s

DFA claim, UBS maintains that his attorneys are entitled to recover no fees at

all expended in this ultimately unavailing effort. (Id. at 15-16).

      UBS also focuses on the staffing of Plaintiff’s case — in particular, time

billed by Messrs. Herbst and Stulberg to trial preparation and trial attendance.

(Dkt. #357 at 13). It makes much of what it perceives to be impermissibly

vague entries. (Id. at 25-26). And it devotes an entire section of its submission

to cataloging putatively “excessive, redundant, or otherwise unnecessary tasks

(id. at 17-23 (capitalization omitted)), including a section detailing “work

necessitated by the conduct of [Plaintiff’s] counsel” (id. at 21).

      In reviewing the parties’ original fee submissions, the Court encountered

difficulty in categorizing time entries made over a six-year period of litigation.

To aid it in analyzing the reasonableness of the hours billed, the Court issued a

supplemental order dividing the two lawsuits into 20 discrete time periods, and

directing Plaintiff’s attorneys to allocate their time among those periods. (Dkt.

#371). Having received counsel’s time allocations, the Court now proceeds to

evaluate the reasonableness of the hours billed in each category.

      In assessing the reasonableness of hours billed in prior fee petitions, this

Court has alternated between the use of an across-the-board percentage

reduction and the disallowance of certain hours billed. Compare Gamero v.

Koodo Sushi Corp., 328 F. Supp. 3d 165, 175 (S.D.N.Y. 2018) (disallowing


                                           40
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 41 of 73




certain time entries billed), with Marzullo v. Karmic Release Ltd., No. 17 Civ.

7482 (KPF), 2018 WL 10741649, at *3 (S.D.N.Y. Apr. 24, 2018) (imposing

across-the-board reduction of 15%). Both are acceptable methods of arriving

at a reasonable number of hours. Having carefully considered the hours billed

in the DFA and SOX Actions, the Court has determined to analyze

reasonableness in two stages. First, the Court will consider the hours billed for

each of the time periods, and will use a percentage basis to reduce as

appropriate hours that are “excessive, redundant, or otherwise unnecessary.”

Second, the Court will undertake a more holistic analysis of the billings to

consider whether they should be adjusted to account for the degree of

Plaintiff’s success or any other appropriate factor.

                    i.     The Intake of the Case, Initial Meetings with
                           Plaintiff, and Investigation of His Claims 14

      B&S allocates a total of 34.9 hours to this category from three legal

professionals, two partners and one associate. In reviewing the relevant time

records, the Court observes several instances in which Mr. Stulberg performed

tasks more properly done (and, in fact, done by) his associate, including legal

research. There are as well certain imprecise entries, including “Review file.”

And there are instances in which one attorney cites a communication with

another B&S professional that is not reflected in the other professional’s billing

records; both Mr. Stulberg and Mr. Isaac refer to communications with Ms.




14    The information on hours billed in these sections is drawn from the submissions of
      Plaintiff’s counsel. (See, e.g., Dkt. #372, 373).


                                             41
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 42 of 73




Shulman for which she has no corresponding entry. Given these findings, the

Court will make a modest reduction of 10% in the hours sought as follows:

    Timekeeper             Reasonable Rate       Hours Billed      Amount

    Stulberg               $650.00               12.3                           $7,995.00

    Shulman                $600.00               0.9                               $540.00

    Isaac                  $400.00               21.7                           $8,680.00

                                                 Interim Total               $17,215.00

                                                 Less 10%                    $15,493.50

                  ii.    The Submissions and Presentations Made on
                         Plaintiff’s Behalf to the U.S. Department of Labor,
                         the U.S. Securities and Exchange Commission, and
                         the Occupational Safety and Health Administration

      B&S allocates a total of 144 hours to this category from the same three

legal professionals. Though there are many entries in this category, the vast

majority are for small increments of time and are sufficiently precise to permit

this Court’s review of their reasonableness. The Court will not reduce the

number of hours at this stage of its analysis.

    Timekeeper             Reasonable Rate       Hours Billed      Amount

    Stulberg               $650.00               79.0                        $51,350.00

    Shulman                $600.00                0.1                               $60.00

    Isaac                  $400.00               64.9                        $25,960.00

                                                 Total                       $77,370.00




                                        42
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 43 of 73




                   iii.     The Preparation of the Complaint Filed in
                            Murray v. UBS Securities, LLC, No. 12 Civ. 5914
                            (KPF) (the “DFA Action”)

      B&S allocates a total of 11.7 hours to this category from one partner and

one associate. The entries themselves are sufficiently precise, and the Court

will not reduce the hours at this stage of its analysis.

    Timekeeper                Reasonable Rate   Hours Billed      Amount

    Stulberg                  $650.00           3.5                             $2,275.00

    Isaac                     $400.00           8.2                             $3,280.00

                                                Total                           $5,555.00

                   iv.      The Preparation of Plaintiff’s Opposition to
                            Defendants’ Motion to Dismiss in the DFA Action,
                            As Well As the Review of the Court’s May 21, 2013
                            Opinion and Order Resolving That Motion

      B&S allocates 87.7 hours to this category from two partners and one

associate. The Court’s review of these entries discloses reasonable amounts of

time billed for reviewing the opening and reply submissions for UBS’s motion to

dismiss; for reviewing submissions to and from Judge Furman; and for

preparing a discovery plan. However, the Court believes that B&S spent more

time than necessary in researching, drafting, and preparing their opposition to

UBS’s motion to dismiss, particularly given the firm’s professed expertise in

whistleblower litigation.

      There are also several entries that do not appear to have been properly

allocated to this category. Judge Furman’s decision was issued on May 21,

2013 (5914 Dkt. #22); there are billing entries concerning that decision in the

days that followed and some billing entries one month later concerning a

                                           43
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 44 of 73




possible interlocutory appeal. But there are also entries in mid-July and in

October that do not appear to pertain to this category, although they are for

small increments of time. Giving B&S the benefit of the doubt as to these

entries, the Court will deduct only 10% from the fees allocated to this section

as follows:

    Timekeeper              Reasonable Rate    Hours Billed        Amount

    Stulberg                $650.00            32.9                            $21,385.00

    Shulman                 $600.00             5.1                             $3,060.00

    Isaac                   $400.00            49.7                            $19,880.00

                                               Interim Total                   $44,325.00

                                               Less 10%                        $39,892.50

                  v.     The Preparation of Plaintiff’s Opposition to
                         Defendants’ Motion to Compel Arbitration in the
                         DFA Action, As Well As the Review of the Court’s
                         January 27, 2014 Opinion and Order Resolving
                         That Motion

      B&S allocates 155 hours to this category from two partners and one

associate. In reviewing these entries, the Court identified “fat” to be trimmed.

There were several instances of partners performing associate tasks; these

included instances in which Ms. Shulman conducted legal research — on one

day, 5.5 hours of legal research. In addition, Mr. Isaac spent the better part of

100 hours researching and drafting a 25-page opposition to a motion to compel

arbitration. As with the motion to dismiss, the Court understands that the

work was necessitated by UBS’s decision to file a motion to compel arbitration.




                                         44
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 45 of 73




Even so, the hours spent were excessive, and the Court will reduce them by

15% as follows:

    Timekeeper              Reasonable Rate     Hours Billed        Amount

    Stulberg                $650.00             38.6                          $25,090.00

    Shulman                 $600.00             12.0                             $7,200.00

    Isaac                   $400.00             104.4                         $41,760.00

                                                Interim Total                 $74,050.00

                                                Less 15%                      $62,942.50

                   vi.   The Preparation of Plaintiff’s Motion for
                         Amendment of the Court’s January 27, 2014
                         Opinion and Order in the DFA Action, As Well As
                         the Review of the Court’s April 1, 2014 Opinion
                         and Order Resolving That Motion

      B&S allocates 78.7 hours to this category from two partners and one

associate. The Court’s review discloses that the entries billed are sufficiently

precise to permit review and are reasonable for the tasks described, and it will

not reduce the number of hours in this category at this stage of its analysis.

    Timekeeper              Reasonable Rate     Hours Billed        Amount

    Stulberg                $650.00             22.1                          $14,365.00

    Shulman                 $600.00              0.3                               $180.00

    Isaac                   $400.00             56.3                          $22,520.00

                                                        Total                 $37,065.00




                                         45
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 46 of 73




                     vii.    Any Miscellaneous Entries for Time Billed in the
                             DFA Action

       In the category of miscellaneous billings in the DFA Action, B&S

allocates 15.5 hours among two partners and two associates. 15 Generally

speaking, these entries concern miscellaneous communications with the client

and research and preparation of materials for an abortive 2018 arbitration.

The Court believes the entries to be appropriately specific and reasonable in

length. It will reduce the number of hours billed by 10% to account for Ms.

Shulman performing arbitration-related tasks in 2018 that were appropriately

done by an associate. The Court will address the success of the arbitration

later in this Opinion.

     Timekeeper                 Reasonable Rate         Hours Billed           Amount

     Stulberg                   $650.00                 6.5                                     $4,225.00

     Shulman                    $600.00                 8.7                                     $5,220.00

     Walsh                      $500.00                 0.2                                      $100.00

     Isaac                      $400.00                 0.1                                       $40.00

                                                        Interim Total                           $9,585.00

                                                        Less 10%                                $8,626.50

                     viii. The Preparation of the Initial and Amended
                           Complaints Filed in Murray v. UBS Securities, LLC,
                           No. 14 Civ. 927 (KPF) (the “SOX Action”)

       B&S allocates 47.1 hours to this category from two partners, one

associate, and one paralegal. The Court was struck by the amount of time


15     Other miscellaneous entries have not been included among the hours for which
       recovery is sought, in the exercise of B&S’s billing judgment. (See Dkt. #373-4 at 3).


                                                46
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 47 of 73




billed to commence a second lawsuit, particularly since B&S has always

maintained that the core factual allegations were the same across both actions.

A review of the entries and of the docket offered an explanation: The associate

on the team, Mr. Isaac, took the laboring oar in drafting the initial complaint.

However, by the time of the amended complaint, Mr. Isaac had left the firm (see

Dkt. #19-20), and Ms. Shulman, a partner, had taken over his role.

      As noted earlier, the Court understands that UBS was a well-funded

adversary defended by a large firm. And for this reason, the Court has

extended a measure of latitude to B&S in its analysis — for example, in

allowing two partners to bill for at-times-overlapping work on the DFA

litigation. Allowing full recovery by Ms. Shulman for hours spent on legal

research or drafting, or by Ms. Shulman and Mr. Stulberg for hours spent

editing a complaint that began at 12 pages (Dkt. #2) and ended at 14 pages

(Dkt. #25), is a bridge too far. Accordingly, the Court will reduce the hours

sought by 25% as follows:

    Timekeeper              Reasonable Rate    Hours Billed        Amount

    Stulberg                $650.00            16.1                             $10,465.00

    Shulman                 $600.00            23.5                             $14,100.00

    Isaac                   $400.00             7.1                              $2,840.00

    Paller                  $150.00             0.4                                $60.00

                                               Interim Total                    $27,465.00

                                               Less 25%                         $20,598.75




                                         47
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 48 of 73




                     ix.    Preparation for and Attendance at the Pre-Motion
                            Conference Held on May 15, 2014; the Preparation
                            of Plaintiff’s Opposition to Defendants’ Motion to
                            Dismiss and/or to Stay the Litigation in the SOX
                            Action; and the Review of the Court’s February 24,
                            2015 Opinion and Order Resolving That Motion

       B&S allocates 197.7 hours to this category from two partners, one

associate, and two paralegals. Again, the amount of hours billed is striking,

and again, the figures are largely a product of staffing issues at the firm. Until

Mr. Torregiano began working on the matter in late July 2014, Ms. Shulman

handled the lion’s share of researching and drafting obligations, which is

inappropriate for someone of her experience, seniority, and billing rate. 16 The

Court will again reduce the hours sought by 25%, principally because of the

sheer number of associate hours billed by Ms. Shulman, as follows.

     Timekeeper                Reasonable Rate       Hours Billed          Amount

     Stulberg                  $650.00                42.9                             $27,885.00

     Shulman                   $600.00               134.8                             $80,880.00

     Torregiano                $400.00                 13.6                             $5,440.00

     Gallion                   $150.00                 5.4                                   $810.00

     Paller                    $150.00                 1.0                                   $150.00

                                                     Interim Total                    $115,165.00

                                                     Less 25%                          $86,373.75




16     Mr. Isaac had entered notices of appearance in each of the DFA and SOX Actions. Mr.
       Torregiano and other B&S associates working on the SOX Action did not.


                                             48
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 49 of 73




                   x.    Preparation for and Attendance at the Pretrial
                         Conference in the SOX Action Held on April 7,
                         2015, Including the Review of Defendants’ Answer
                         in That Case and the Preparation of the Joint
                         Letter and Proposed Case Management Plan
                         Requested by the Court

      B&S allocates 34.9 hours to this category from two partners. The time

entries are sufficiently precise to permit review. In another grant of latitude,

the Court will reduce these numbers slightly, by 10%, to account for time

engaged by Ms. Shulman in legal research and for excessive time spent by both

attorneys in drafting and editing pre-conference submissions to the Court as

follows:

    Timekeeper              Reasonable Rate     Hours Billed        Amount

    Stulberg                $650.00             10.6                               $6,890.00

    Shulman                 $600.00             24.3                           $14,580.00

                                                Interim Total                  $21,470.00

                                                Less 10%                       $19,323.00

                   xi.   Fact and Expert Discovery in the SOX Action,
                         Which Category Includes Time Spent
                         (a) Negotiating and Preparing Discovery Protocols
                         and Protective Orders, and (b) Identifying,
                         Articulating, Discussing, and Resolving Discovery
                         Issues and Disputes with Adversary Counsel and
                         with the Court

      B&S allocates 1,061.8 hours to this category among two partners, one

associate, and two paralegals, with more than half of the time (571.1 hours)

billed by Ms. Shulman. The Court recalls that the course of discovery in this

case was not a smooth one, but rather was marked by numerous disputes and

at least two requests for extensions. (See Dkt. #55, 90). In several of the

                                         49
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 50 of 73




parties’ disputes, the Court ultimately adopted Plaintiff’s position. (See, e.g.,

Dkt. #58, 61, 64). And to a certain degree, the scope of discovery was

necessitated by UBS’s defense that the termination of Plaintiff’s employment

was in fact the product of large-scale reductions in force.

      Even with those provisos, there is much to criticize in this category of

B&S’s billings. Mr. Stulberg and Ms. Shulman had Mr. Torregiano working on

the case (and doubtless had access to other associates as needed), and yet the

associate billed just a few hours in October 2015, many of which were spent

“preparing” documents for deposition. 17 Ms. Shulman again assumed the

associate role, drafting discovery requests for Mr. Stulberg’s review, and

reviewing and preparing documents for production with the assistance of B&S

paralegals.

      Of greater concern to the Court are a host of billing entries by Ms.

Shulman with vague descriptions and suspiciously full-hour entries. Many of

these entries include the description, “Correspondence with court,” but not all

of those billing entries have corresponding docket entries. (See, e.g., AFS

entries for August 4, 2015 (four hours billed to “Correspondence with Court”);

August 6, 2015 (four hours billed to “Correspondence with Court; legal

research re same”); August 7, 2015 (two hours billed to “Correspondence with

Court”); August 28, 2015 (five hours billed to “Correspondence with court”);

August 31, 2015 (ten hours billed to “Correspondence with Court (2); legal



17    Mr. Torregiano returned to the case briefly in January 2016 to conduct limited legal
      research.


                                              50
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 51 of 73




research re extraterritorial depositions”); September 9, 2015 (three hours billed

to “Correspondence with court”); September 10, 2015 (two hours billed to

“Correspondence with Court”); September 15, 2015 (two hours billed to

“Correspondence with Court”); September 18, 2015 (five hours billed to “Letter

motion to Court”); September 24, 2015 (one hour billed to “Correspondence

with Court”); see also, e.g., AFS entries for September 25, 2015 (five hours

billed to “Review documents for production”); September 28, 2015 (ten hours

block-billed to various entries)). And there are numerous entries in which Mr.

Stulberg and Ms. Shulman bill for overlapping, if not duplicative, work.

      In the preceding two sections, the Court was more accommodating of the

top-heavy staffing because of the departure of Mr. Isaac. For this period,

however, Mr. Stulberg and Ms. Shulman had, but disclaimed use of, associate

assistance. That is a choice that B&S made, but it is not a choice for which

UBS should receive the bill. Cf. Beastie Boys, 112 F. Supp. 3d at 53 (“It was

[plaintiffs’] prerogative to commission or approve such staffing. But the issue

for this Court is whether it is reasonable to shift the resulting fees to

[defendant], their adversary. And there is ample authority in this District,

applying the standard of objective reasonableness, for reducing a fee award

where the legal hours recorded by plaintiffs’ counsel fell unusually heavily on

partners with high hourly rates.”). For that, and for the noteworthy

imprecision identified by the Court, the Court will reduce the hours in this

section by 35% as follows:




                                          51
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 52 of 73




    Timekeeper             Reasonable Rate    Hours Billed       Amount

    Stulberg               $650.00            151.8                          $98,670.00

    Shulman                $600.00            571.1                         $342,660.00

    Torregiano             $400.00             29.6                          $11,840.00

    Paller                 $150.00             22.1                           $3,315.00

    Nishi                  $150.00            287.2                          $43,080.00

                                              Interim Total                 $499,565.00

                                              Less 35%                      $324,717.25

                  xii.   Preparation for and Attendance at the Pretrial
                         Conference Held on November 12, 2015, at Which
                         the Parties Discussed Discovery Issues and
                         Defendants’ Contemplated Summary Judgment
                         Motion

      B&S allocates 24.7 hours to this category from Mr. Stulberg and Ms.

Shulman. The Court has reviewed the entries and will reduce them by 5%, to

account for Ms. Shulman’s one hour of legal research and her (in the Court’s

estimation, excessive) seven hours preparing for the court conference, as

follows:

    Timekeeper             Reasonable Rate    Hours Billed       Amount

    Stulberg               $650.00             7.0                            $4,550.00

    Shulman                $600.00            17.7                           $10,620.00

                                              Interim Total                  $15,170.00

                                              Less 5%                        $14,411.50




                                        52
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 53 of 73




                    xiii. The Preparation of Plaintiff’s Opposition to
                          Defendants’ Motion for Summary Judgment in the
                          SOX Action, As Well As the Review of the Court’s
                          March 31, 2017 Opinion and Order Resolving That
                          Motion and the Proposal of Redactions to That
                          Opinion

      B&S allocates 609.2 hours to this category, including hours billed by two

partners, one associate, and two paralegals. Counsel for UBS will recall that

the Court cautioned against bringing such a motion at the pre-motion

conference that preceded its filing; these fees arose because Plaintiff was

obligated to respond to the comprehensive motion that UBS filed. Yet again,

however, B&S’s idiosyncratic staffing issues warrant a substantial reduction in

hours.

      Mr. Torregiano is again underused, billing a mere 18.2 hours to the

project. However, in contrast to other matters, paralegals appear to have

assisted Mr. Stulberg and Ms. Shulman in developing factual arguments. Even

with that assistance, Mr. Stulberg spent 32 hours drafting Plaintiff’s opposition

papers, and Ms. Shulman spent nearly 200 hours doing the same. 18 The Court

recognizes that the submission — in particular, the Counter-Statement of

Material Facts — was quite lengthy. And the Court does not quibble that these

lengthy submissions played a part in the Court’s decision to deny UBS’s

motion. But the fact remains that Ms. Shulman and, to a lesser extent, Mr.




18    In this section as well, Ms. Shulman’s and Mr. Stulberg’s billings have a surprising
      number of entries for which time is billed in full-hour amounts. (See, e.g., AFS entries
      for April 8, 2016, April 10, 2016, April 12, 2016, April 16, 2016, April 19, 2016,
      April 21, 2016, April 22, 2016, April 25, 2016, May 3, 2016, and May 6, 2016; RBS
      entries for April 21, 2016, April 22, 2016, and April 25, 2016).


                                               53
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 54 of 73




Stulberg, billed far too much for work that was a waste of their talents, and for

this reason the Court will reduce the fees sought by 25% as follows:

    Timekeeper             Reasonable Rate     Hours Billed        Amount

    Stulberg               $650.00              54.7                            $35,555.00

    Shulman                $600.00             287.6                           $172,560.00

    Torregiano             $400.00              18.2                             $7,280.00

    De Paoli               $150.00             190.1                            $28,515.00

    Nishi                  $150.00              58.6                             $8,790.00

                                               Interim Total                   $252,700.00

                                               Less 25%                        $189,525.00

                  xiv.   The Preparation of Plaintiff’s Opposition to
                         Defendants’ Motion for Reconsideration of the
                         March 31, 2017 Opinion in the SOX Action, As Well
                         As the Review of the Court’s July 17, 2017 Opinion
                         and Order Resolving That Motion

      B&S allocates 60.8 hours to this category, all but 0.3 of which are

divided between Mr. Stulberg and Ms. Shulman. Several of these entries

appear to be mischaracterized, as they reference efforts to investigate unnamed

“trial attorney[s].” Even were the Court to include these as legitimate, but

simply misclassified, billings, Ms. Shulman bills approximately 26 hours for

drafting a ten-page opposition to the reconsideration motion, and Mr. Stulberg

bills four hours for editing that same opposition. Their efforts may have been

successful, but their staffing and time expenditures were not reasonable. The

Court believes that a deduction of 20% is warranted as follows:




                                        54
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 55 of 73




    Timekeeper              Reasonable Rate     Hours Billed        Amount

    Stulberg                $650.00             11.0                              $7,150.00

    Shulman                 $600.00             49.5                           $29,700.00

    Follett                 $150.00              0.3                                $45.00

                                                Interim Total                  $36,895.00

                                                Less 20%                       $29,516.00

                   xv.   Preparation for Trial Prior to Plaintiff’s Retention
                         of Herbst Law PLLC, Including Discussions with
                         Defense Counsel Regarding Trial Scheduling;
                         Review of the Court’s Orders Regarding the
                         Conduct of Trial; and, If and As Applicable,
                         Preparation of Pretrial Materials, Including the
                         Joint Pretrial Order, Motions In Limine, and
                         Proposed Voir Dire Questions

      B&S allocates 256.8 hours to this category, reflecting the efforts of two

partners, one senior associate, and one paralegal. Certain billing entries are to

be expected — discussions regarding the scheduling of trial, conversations with

the client regarding trial strategy, and extensive, good-faith efforts to mediate

the case and avoid trial. There remain, however, certain staffing issues that

continue to confound reason, including Ms. Shulman spending nearly 35

hours drafting a mediation statement, and several hours conducting legal

research. The Court also believes it inappropriate to allow Mr. Walsh to bill at

his senior associate rate for what amounted to basic legal research, and will

therefore reduce his hours, though not his rate.

      What is more, beginning in or about October 2017, a substantial amount

of time was devoted by the B&S firm to securing counsel to assist them at trial.

For all of the reasons discussed earlier, UBS should not pay for Plaintiff’s

                                         55
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 56 of 73




decision to retain a firm that could not take his case to trial. The Court will

therefore implement a 20% reduction in hours as follows:

    Timekeeper               Reasonable Rate     Hours Billed         Amount

    Stulberg                 $650.00              46.3                          $30,095.00

    Shulman                  $600.00             135.9                          $81,540.00

    Walsh                    $500.00               6.4                              $3,200.00

    Follett                  $150.00              68.2                          $10,230.00

                                                 Interim Total                 $125,065.00

                                                 Less 20%                      $100,052.00

                   xvi.   Preparation for Trial After Plaintiff’s Retention of
                          the Herbst Law Firm, Including Discussions with
                          Defense Counsel Regarding Trial Scheduling;
                          Preparation of Pretrial Materials, Including the
                          Joint Pretrial Order, Motions In Limine, and
                          Proposed Voir Dire Questions; Preparation for and
                          Attendance at the Court’s Final Pretrial Conference
                          Held on November 21, 2017; and Review of the
                          Court’s November 27, 2017 Order Resolving
                          Certain Pretrial Motions

      The Court’s reasonableness analysis is complicated by the addition of the

HL firm to the SOX Action six weeks prior to trial. The Court recognizes, again,

that UBS had a number of attorneys, including several “big law” partners,

defending it throughout the two litigations, including at trial. And it believes

that Plaintiff was also entitled to be well-represented at trial. Plaintiff chose

B&S to represent him in the SOX Action; the complaint in that action was filed

by B&S with full knowledge that it would be assigned to this Court as a related

action; and this Court has always had an individual rule of practice mandating

principal trial counsel to be present at all court conferences, for reasons

                                          56
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 57 of 73




discussed supra. At no time between February 2014, when the case was filed,

and October 2017, when Mr. Herbst entered his notice of appearance —

including in April 2017, when the trial scheduling order was issued — did B&S

advise the Court that it was not staffed to handle trials. Indeed, had such

information been disclosed, the Court would have assumed an earlier, and

greater, role in ensuring the efficient incorporation of trial counsel onto the

team. Instead, the Court witnessed the formation of two discrete but

overlapping teams of attorneys that, while effective to a degree at trial, were not

symbiotic.

      The Court has reviewed the billings of the B&S firm for this category,

which includes 1,007.3 hours spread out among two partners, one senior

associate, and one paralegal. After reviewing the specific billing entries, the

Court makes substantial reductions to account for trial team inefficiencies

(including descriptions as imprecise as “Trial preparation”); allocation of

partner time to associate tasks (including legal research, exhibit designations,

and drafting of pretrial submissions); and duplication of efforts between the

B&S and HL teams. The Court also reduces B&S’s hours to account for the

time that the HL professionals spent acclimating themselves to the case; it was

B&S who recruited Mr. Herbst and Mr. Ashmore to provide a last-minute assist

at trial, and it is therefore B&S (as opposed to UBS) that will be charged with

the time spent getting Mr. Herbst up to speed for trial. In total, the Court

reduces B&S’s hours in this category by 45% as follows:




                                         57
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 58 of 73




    Timekeeper             Reasonable Rate    Hours Billed        Amount

    Stulberg               $650.00            256.2                           $166,530.00

    Shulman                $600.00            375.5                           $225,300.00

    Walsh                  $500.00            162.0                            $81,000.00

    Follett                $150               283.6                            $42,540.00

                                              Interim Total                   $515,370.00

                                              Less 45%                        $283,453.50

      The Court has reviewed the HL records with similar care. Many of the

same problems befall these records, including duplication of efforts by Mr.

Herbst with the B&S team and with Mr. Ashmore, as well as tasks billed by Mr.

Herbst but more appropriately performed by a more junior attorney. However,

pursuant to the Court’s discussion in the preceding paragraph, and

recognizing that Mr. Herbst was receiving quasi-associate assistance from Mr.

Ashmore at a reduced rate, the Court will reduce HL’s hours by only 30% as

follows:

    Timekeeper             Reasonable Rate    Hours Billed        Amount

    Herbst                 $650.00            293.6                           $190,840.00

    Ashmore                $175.00            362.0                            $63,350.00

                                              Interim Total                   $254,190.00

                                              Less 30%                        $177,933.00




                                        58
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 59 of 73




                   xvii. Work Undertaken During the Trial Held from
                         December 4-21, 2017, Including Preparation for
                         and Participation in Jury Selection; Preparation of
                         Jury Addresses and Witness Examinations;
                         Attendance at Trial; Work on Motions and
                         Applications During Trial; and Work on Proposed
                         Responses to Jury Notes

      The disharmony between the two trial teams was evident throughout the

thirteen-day trial. Three partners from two firms flanked Plaintiff at trial; more

often than not, two of the partners did little but take notes while the third

conducted examinations or participated in oral argument. Pursuant to the

Court’s individual rules of practice requiring attendance by principal trial

counsel, either of Mr. Stulberg or Ms. Shulman could have served as principal

trial counsel, and Mr. Stulberg assumed that role. Given the way in which the

three attorneys allocated the witnesses and the speaking opportunities at trial,

however, it may have made more sense for Ms. Shulman to have assumed the

role, as she appeared (at least to the Court) to have more knowledge about the

facts and procedural history in this case, and she in fact had more work to do

at trial. In any event, it was incumbent on counsel to divide up the trial so that

all of them were responsible for some portion of it, rather than having one or

more experienced partners playing the role of potted plants for days on end.

See IRAN-CONTRA HEARINGS; Note of Braggadocio Resounds at Hearing, N.Y.

Times, July 10, 1987, at A7 (noting retort of attorney Brendan V. Sullivan to

Senator Daniel Inouye: “Well, sir, I’m not a potted plant. I’m here as the

lawyer. That’s my job.”).




                                         59
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 60 of 73




      Mr. Herbst suggests that part of the inefficiencies observed during trial

were attributable to the Court’s individual rule of practice and counsel’s efforts

to understand and abide by it. (See Dkt. #348-1 at ¶ 6 (“Because of the critical

importance of both the opening statement and closing argument to the trial of

this case (and most others), this unexpected ruling created a significant

challenge to Mr. Murray’s choice of counsel to make those jury statements and,

depending upon how the Court actually enforced its rule at trial, to my ability

to supervise and try the case as I saw fit, which is what I was engaged to do.”)).

Mr. Herbst is mistaken: The decision could not have been “unexpected,” given

the publication of the written rule and the Court’s discussion of it with the

parties once Mr. Herbst had filed his notice of appearance. As it happened, Mr.

Herbst did all he could to circumvent the Court’s decision and make himself de

facto principal trial counsel. That he largely succeeded does not mean that

UBS should pay for the services of two underutilized partners at the trial table.

(See Dkt. #357 at 14 (“UBS should not be forced to pay fees because, eight

days into a 13-day trial, Murray’s counsel had not decided who would present

the closing address.”)).

      After reviewing the trial-related billing entries closely, the Court will

reduce B&S’s hours by 50%, to account for the firm’s comparative inactivity

during the actual trial day, which inactivity, as suggested by Mr. Herbst’s

contemporaneous oral statements and his more recent written submissions,

was precisely what he sought to achieve. The reductions are implemented as

follows:


                                          60
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 61 of 73




    Timekeeper              Reasonable Rate    Hours Billed          Amount

    Stulberg                $650.00            201.6                          $131,040.00

    Shulman                 $600.00            238.0                          $142,800.00

    Walsh                   $500.00             84.1                           $42,050.00

    Follett                 $150.00            183.3                           $27,495.00

                                               Interim Total                  $343,385.00

                                               Less 50%                       $171,692.50

      The HL Firm’s billings are also reduced to account for the

aforementioned duplication of efforts among the two teams and certain minor

imprecisions in billing, but only in the amount of 25% as follows:

    Timekeeper              Reasonable Rate    Hours Billed          Amount

    Herbst                  $650.00            212.1                          $137,865.00

    Ashmore                 $175.00            214.5                           $37,537.50

                                               Interim Total                  $175,402.50

                                               Less 25%                       $131,551.88

                   xviii. The Preparation of Plaintiff’s Post-Trial Motions
                          and His Opposition to Defendants’ Post-Trial
                          Motions, Including Participation in the
                          September 25, 2018 Telephone Conference with
                          the Court During Which Those Motions Were
                          Resolved

      B&S allocates 566.7 hours to these category, spread out among two

partners, two associates, and one paralegal. HL, perhaps recognizing the

reversal of roles among Plaintiff’s attorneys once trial had concluded, allocates

53 hours to Mr. Herbst and 89.2 hours to Mr. Ashmore.



                                         61
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 62 of 73




       The Court’s review of B&S’s billing entries in this category reveals the

same problems identified, repeatedly, in this Opinion — Ms. Shulman

performed the work of a junior-to-mid-level associate, with insufficient

assistance from the actual associate on the matter, Mr. Walsh. 19 She handled

substantial legal research and principal drafting responsibilities. Again, Ms.

Shulman employed whole-hour billing practices that the Court finds unlikely to

have occurred in real life. (See, e.g., AFS entries for February 11, 2018 (two

entries reflecting three hours and eight hours, respectively, for drafting and

editing); February 11, 2018 (eight hours); February 12, 2018 (twelve hours);

March 5, 2018 (three hours); March 6, 2018 (four hours); March 11, 2018

(twelve hours); March 13, 2018 (fifteen hours); March 14, 2018 (fourteen

hours); March 15, 2018 (fifteen hours); March 26, 2018 (ten hours drafting

reply brief); March 27, 2018 (thirteen hours); March 28, 2018 (sixteen hours);

March 29, 2018 (ten hours)). Given the misallocation of tasks, the imprecision

of billing, and the partial duplication of efforts with the HL firm, the Court will

reduce B&S’s hours by 30% as follows:

     Timekeeper                Reasonable Rate       Hours Billed          Amount

     Stulberg                  $650.00                47.8                             $31,070.00

     Shulman                   $600.00               198.4                            $119,040.00

     Walsh                     $500.00                84.4                             $42,200.00

     Bergman                   $350.00                 5.5                              $1,925.00


19     The Court notes the appearance of a second associate, Mr. Bergman, in September
       2018, and understands that he did not join B&S until 2018. (See Dkt. #351 at ¶¶ 26-
       27).


                                             62
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 63 of 73




    Follett                  $150.00              230.6                            $34,590.00

                                                  Interim Total                   $228,825.00

                                                  Less 30%                        $160,177.50

      The HL firm does not have the same intra-firm staffing issues, given the

allocation of tasks between Mr. Herbst and Mr. Ashmore, nor does it have

comparable billing entry issues. Instead, the question is one of superfluity:

The record indicates that HL was needed for trial, but does not indicate that it

was needed for post-trial motion practice. B&S had handled all of the pretrial

motion practice without issue, and inasmuch as B&S attorneys were present

for the entirety of the trial, it is difficult to argue that HL had information

concerning the trial of which B&S was not aware. Nor is there any indication

in the billing records of a division of labor between the B&S and HL firms for

these motions. Rather, the HL firm appears to have acted as a second level of

review of the briefing, and for this reason will not recover fully for its

submissions in this category. Instead, recognizing the primacy of B&S in the

research and preparation of post-trial motions, the Court will reduce the HL

firm’s hours by 35% as follows:

    Timekeeper               Reasonable Rate      Hours Billed        Amount

    Herbst                   $650.00              53.0                             $34,450.00

    Ashmore                  $175.00              89.2                             $15,610.00

                                                  Interim Total                    $50,060.00

                                                  Less 35%                         $32,539.00




                                           63
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 64 of 73




                     xix.    Any Miscellaneous Entries for Time Billed in the
                             SOX Action 20

       The B&S Firm lists entries totaling 0.5 hour in miscellaneous time

charges; the HL Firm has no such entries. The Court has reviewed the B&S

entries and accepts them without reduction as follows:

     Timekeeper                 Reasonable Rate        Hours Billed           Amount

     Stulberg                   $650.00                0.4                                  $260.00

     Shulman                    $600.00                0.1                                   $60.00

                                                       Total                                $320.00

       3.       Determining Whether a Success-Based Adjustment Is
                Warranted

       After reviewing the billing records for “excessive, redundant[,] or

otherwise unnecessary hours,” the Court has arrived at interim aggregate fee

awards of $1,647,105.75 for the B&S Firm and $342,023.88 for the HL Firm.

UBS argues additionally that these fees should be reduced significantly

because of Plaintiff’s comparative lack of success at trial.

       The Supreme Court and the Second Circuit have made clear that a court

retains discretion to reduce a fees award to account for limited success. See

Barfield, 537 F.3d at 152 (“Both ‘the quantity and quality of relief obtained,’ as

compared to what the plaintiff sought to achieve as evidenced in [his]

complaint, are key factors in determining the degree of success achieved.”

(citing Carroll, 105 F.3d at 81)); see also Hensley, 461 U.S. at 436 (observing


20     The Court has deliberately skipped over the nineteenth category of billings, which
       concern the preparation of the respective fee applications, and will address that
       category separately infra.


                                               64
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 65 of 73




that in awarding attorneys’ fees, “the most critical factor is the degree of

success obtained,” and, further, that “[i]f ... a plaintiff has achieved only partial

or limited success, the product of hours reasonably expended on the litigation

as a whole times a reasonable hourly rate may be an excessive amount”);

Chabad Lubavitch of Litchfield Cnty., Inc. v. Litchfield Historic Dist. Comm’n, 934

F.3d 238, 245 (2d Cir. 2019) (upholding district court reduction in fees of 50%

based on partial success, where district court considered litigation as a whole

rather than on claim-by-claim basis). That said, both Courts have also

concluded that a statutory fee award need not be proportional to the amount of

damages recovered. See City of Riverside, 477 U.S. at 564-65, 574 (affirming

attorneys’ fee award under 42 U.S.C. § 1988 that was approximately seven

times greater than the amount of damages the plaintiffs were awarded); Kassim

v. City of Schenectady, 415 F.3d 246, 252 (2d Cir. 2005) (“[W]e have repeatedly

rejected the notion that a fee may be reduced merely because the fee would be

disproportionate to the financial interest at stake in the litigation.”). Courts

have similarly declined to reduce attorneys’ fees where a plaintiff’s successful

and unsuccessful claims are inextricably intertwined. See, e.g., Wilson v.

Nomura Sec. Int’l, Inc., 361 F.3d 86, 90-91 (2d Cir. 2004) (“[W]hen a plaintiff

fails to prove one of two overlapping claims — e.g. a discriminat[ion claim] —

but prevails on the other — e.g. retaliation for complaining of discrimination —

the plaintiff may recover fees for all the legal work.”). 21


21    See generally LeBlanc-Sternberg v. Fletcher, 143 F.3d 748, 762 (2d Cir. 1998):
             When a plaintiff has achieved substantial success in the litigation
             but has prevailed on fewer than all of his claims, the most

                                              65
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 66 of 73




      UBS’s arguments about success have considerable force. What Plaintiff

achieved in this litigation was far less, qualitatively and quantitatively, than

what he sought. Plaintiff requested approximately five years of back pay

(including bonuses) and twenty years of front pay, totaling nearly $14 million;

the jury awarded him approximately thirteen months of back pay, $653,600,

while offering an advisory verdict that Plaintiff was entitled to no front pay, a

determination with which this Court ultimately agreed. The Court is confident

that Plaintiff was made whole, as SOX required. However, the Court cannot

blind itself to the enormous disparities between and among what was sought

by Plaintiff, what was obtained by Plaintiff, and what is now being sought by

his counsel.

      Were this merely a question of proportionality, the Court would not

consider a reduction for Plaintiff’s limited success. After all, Plaintiff’s DFA and

SOX claims, as well as his varying claims for relief, proceeded from a common

nucleus of facts. And this Court does not want to penalize counsel for, or

disincentivize counsel from, bringing difficult or novel cases, particularly given



               important question in determining a reasonable fee is whether the
               failed claim was intertwined with the claims on which he
               succeeded. See Hensley v. Eckerhart, 461 U.S. [424, 433-37
               (1983)]; Reed v. A.W. Lawrence & Co., 95 F.3d 1170, 1183 (2d Cir.
               1996). No fees should be awarded for time spent pursuing a failed
               claim if it was “unrelated” to the plaintiff’s successful claims in the
               sense that it was “based on different facts and legal theories.”
               Hensley[, 461 U.S. at 434-35]. On the other hand, if the plaintiff
               won substantial relief, and all of his claims for relief “involve[d] a
               common core of facts” or were “based on related legal theories,” so
               that “[m]uch of counsel’s time w[as] devoted generally to the
               litigation as a whole, making it difficult to divide the hours
               expended on a claim-by-claim basis,” there should be a fee award
               for all time reasonably expended. Id. at 435[.]


                                                  66
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 67 of 73




the fact that the SOX statute under which Plaintiff prevailed at trial specifies

the award of attorneys’ fees where necessary to make a prevailing employee

whole. But there is more than just disproportionality, and it concerns the first

eighteen months of Plaintiff’s litigation against UBS.

      To review, Plaintiff filed the DFA Action in August 2012. During that

time, he prevailed on a motion to dismiss brought by UBS. The fact remained,

however, that Plaintiff’s DFA claim was subject to arbitration, a fact confirmed

by the Court in January 2014 when it issued Murray II. Plaintiff could simply

have proceeded with the arbitration. The Supreme Court would not issue

Digital Realty Trust, which would ultimately vitiate Plaintiff’s DFA claim, for

another four years. Instead, Plaintiff made a strategic decision to mothball the

DFA Action and its related arbitration for years and commence a second

lawsuit, the SOX Action. (Dkt. #366 at 6 (“After this Court referred the Dodd-

Frank claim to arbitration, B&S made the strategic decision to file the SOX

claim here, and prosecute that claim first, preserving Mr. Murray’s right to

seek double recovery for back pay on his Dodd-Frank claim if he prevailed on

his SOX claim.”)).

      To be clear, the Court adheres to its decision in Murray IV that Plaintiff

was legally permitted to split his claims in this matter. But Plaintiff’s decision

had consequences, and several of those consequences are reflected in his

counsel’s billings. There are substantial billings for wasted motion practice in

the DFA Action, such as Plaintiff’s opposition to UBS’s successful motion to

compel arbitration and his groundless motion to amend for interlocutory


                                         67
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 68 of 73




appeal. Plaintiff’s counsel also billed many hours to researching and preparing

for an arbitration that, when it was brought in late January 2018 — one month

after the trial in the SOX Action and three weeks before Digital Realty Trust was

issued — was effectively dead on arrival. Separate and apart from the wasted

work, the filing of the SOX Action also necessitated extra work by both sides’

attorneys. Plaintiff’s counsel amassed substantial billings preparing initial and

amended complaints, and in responding to a second round of Rule 12(b)(6)

motion practice from UBS.

      The Court does not fault Plaintiff or his counsel for not being prescient.

That said, Plaintiff and his counsel made strategic litigation decisions that had

dramatic impact on his legal bills. Considering the bills in light of those

decisions, and in light of the ultimate recovery Plaintiff received, the Court

must answer in the negative the question of whether “the plaintiff achieve[d] a

level of success that makes the hours reasonably expended a satisfactory basis

for making a fee award.” Hensley, 461 U.S. at 434. Accordingly, it will reduce

the interim aggregate fee award to B&S by 30%, resulting in an award,

exclusive of fees incurred in drafting the fee petitions, of $1,152,974.02. The

reduction in fees to HL is equally necessary in light of Hensley and Barfield,

but is correspondingly less, as the firm was not involved with the arbitration

issues just discussed. The fees to HL are reduced by 15%, resulting in an

award, exclusive of fees incurred in drafting the fee petitions, of $290,720.30.




                                         68
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 69 of 73




      4.      Determining Reasonable “Fees on Fees”

      B&S and HL seek attorneys’ fees and costs incurred in drafting and

submitting the instant fee petitions. Courts in this Circuit have not been

uniform in their allowance of “fees on fees,” see, e.g., Makinen v. City of New

York, No. 11 Civ. 7535 (ALC) (GWG), 2019 WL 970945, at *2 (S.D.N.Y. Feb. 28,

2019) (discussing different approaches), but this Court will permit such

recovery here, to the extent it is reasonable. See generally Weyant v. Okst, 198

F.3d 311, 316 (2d Cir. 1999) (“[A] reasonable fee should be awarded for time

reasonably spent in preparing and defending an application for ... fees[.]”). In

previous cases arising in other contexts, this Court has allowed reasonable fees

and costs in drafting the fee petition. See, e.g., Carrington, 2020 WL 5758916,

at *12.

      B&S seeks $232,182.50 for preparation of its fee application, reflecting

the efforts of two partners, three associates, and two paralegals. (See Dkt.

#373-4 at 7). HL seeks $92,057.50, reflecting the efforts of its name partner

and paralegal. (Dkt. #372-4). Both submissions are not reasonable and will be

reduced. 22

      To begin, the Court does not understand why two separate sets of

supporting legal memoranda (as distinguished from factual declarations or

administrative hours-tallying) were warranted. The law is the same; the case-



22    The Court excludes from this section any time billed in response to the Court’s
      September 27, 2019 Order (Dkt. #371), which hours were both mandated by the Court
      and reasonable. The Court has reduced the percentage reductions it is imposing on the
      hours allocated to preparing the fee petitions in light of this fact.


                                             69
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 70 of 73




specific arguments are the same; the firm-specific arguments are adequately

addressed in the attorney declarations and could have been collected in a

single opening memorandum. Worse yet, several B&S attorneys billed time for

reading the HL submissions, thereby adding more wasted time to the mix.

Another source of confusion for the Court is the number of hours allocated to

researching basic fee issues, such as the Johnson factors. Plaintiff’s two firms

have decades of experience with deferred-fee or fee-shifting cases; even when

the novelty of the SOX claims is taken into account, it confounds logic that so

much time was spent on research.

      More specific to each firm are the inefficiencies in staffing. The Court

recognizes that the B&S firm had six years of records to review. Even so, the

firm cannot justify the degree to which Mr. Stulberg and Mr. Walsh, the two

most senior members of the team after Ms. Shulman’s departure from the firm,

were responsible for initial drafting of the submissions. For all of these

reasons, the Court will reduce the number of hours sought by B&S by 30% as

follows:

    Timekeeper              Reasonable Rate     Hours Billed        Amount

    Stulberg                $650.00             78.5                             $51,025.00

    Shulman                 $600.00              0.1                                $60.00

    Walsh                   $500.00             164.2                            $82,100.00

    Bergman                 $350.00              17.1                             $5,985.00

    Dabrowski               $350.00             111.1                            $38,885.00

    Follett                 $150.00             143.9                            $21,585.00


                                         70
       Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 71 of 73




     Vanden Heuvel          $150.00              22.8                            $3,420.00

                                                Interim Total                 $203,060.00

                                                Less 30%                      $142,142.00

       For the HL firm, the Court’s concerns are less with the number of legal

professionals and more with the allocation of responsibilities between them.

Mr. Ashmore provided substantial assistance in researching and in gathering

information, but the fact remains that one of the two highest-billing members

of Plaintiff’s legal team billed nearly 100 hours in preparing a fee application for

less than one year of work. The Court will also reduce the number of hours

sought by HL by 30% as follows:

     Timekeeper             Reasonable Rate     Hours Billed         Amount

     Herbst                 $650.00             98.6                           $64,090.00

     Ashmore                $175.00             75.3                           $13,177.50

                                                Interim Total                  $77,267.50

                                                Less 30%                       $54,087.25

D.     Calculating Reasonable Costs

       The final issue concerns the award of reasonable costs to the two firms.

SOX permits a prevailing employee to recover for “litigation costs [and] expert

witness fees.” 18 U.S.C. § 1514A(c)(2)(C). “[A]ttorney’s fees awards include

those reasonable out-of-pocket expenses incurred by attorneys and ordinarily

charged to their clients.” LeBlanc-Sternberg, 143 F.3d at 763 (citation omitted);

accord Fisher v. SD Prot. Inc., 948 F.3d 593, 600 (2d Cir. 2020) (“An award of

costs ‘normally include[s] those reasonable out-of-pocket expenses incurred by

                                          71
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 72 of 73




the attorney and which are normally charged fee-paying clients.’” (quoting

Reichman v. Bonsignore, Brignati & Mazzotta P.C., 818 F.2d 278, 283 (2d Cir.

1987)); see generally Abraham v. Leigh, No. 17 Civ. 5429 (KPF), 2020 WL

5512718, at *12 (S.D.N.Y. Sept. 14, 2020)

      B&S seeks costs in the amount of $128,508.81, for an array of items that

include legal research, PACER fees, mail and delivery fees, photocopying

expenses, deposition transcripts, travel expenses, expert witness fees,

mediation fees, lodging, meals during trial, and court reporter fees. (Dkt. #351-

13, 365). B&S advises that it did not bill for clerical or administrative overtime;

it limited meal expenses to those charged during trial; and it does not seek

reimbursement for office supplies consumed during the litigation. (Dkt. #352

at 25). The HL firm seeks travel and photocopying expenses in the amount of

$1,035.14. (Dkt. #349 at 2, 364-2).

      In its opposition, UBS advanced several arguments to reduce the number

of fees sought. (Dkt. #357 at 23-25). Among other things, UBS sought

additional information regarding travel and photocopying expenses and

challenged certain travel, meal, and cloud-based digital storage expenses. (Id.).

In response, both B&S and HL reduced the fees sought, and HL provided

additional substantiation for its travel expenses. (Dkt. #365, 364-2). It is true

that B&S does not identify the precise topics as to which legal research was

sought or what materials were photocopied. However, by looking back at the

billing entries, the Court was often able to make that determination. More

pointedly, over the course of six years of litigation with substantial motion


                                         72
      Case 1:14-cv-00927-KPF Document 383 Filed 12/16/20 Page 73 of 73




practice and a multi-week trial, the research and photocopying charges sought

by B&S are reasonable.

      The Court deducts two charges totaling $80 relating to the failed

arbitration effort, and thus awards B&S reasonable litigation costs in the

amount of $128,428.81. It awards HL reasonable litigation costs in the

amount of $1,035.14.

                                  CONCLUSION

      For the reasons set forth in the remainder of this Opinion, the Court

awards attorneys’ fees to Stulberg & Walsh, LLP, the successor firm to Broach

& Stulberg, LLP, in the amount of $1,295,116.02, and litigation costs in the

amount of $128,428.81. The Court further awards attorneys’ fees to Herbst

Law PLLC in the amount of $344,807.55, and litigation costs in the amount of

$1,035.14.

      The Clerk of Court is directed to lift the stay on this litigation and to

terminate the motions at docket entries 348, 350, and 374.

      Judgment in this case will issue under separate cover.

      SO ORDERED.

Dated:       December 16, 2020
             New York, New York                __________________________________
                                                    KATHERINE POLK FAILLA
                                                   United States District Judge




                                          73
